09/29/2020



                                                                                                                       Case Number: AC 17-0694
                IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


IN RE ASBESTOS LITIGATION,
                                                                           Cause No. AC 17-0694

          Consolidated Cases                                   JUDGMENT AND ORDER APPROVING
                                                                 SETTLEMENT(Robinson Insulation
                                                                        Receivership)




        Receiver Nancy Gibson and Allan McGarvey and Mark Kovacich on behalf of certain
Libby Plaintiffs have jointly filed a motion (the "Motion") asking this Court to authorize the
Receiver's settlement of the insurance coverage claims by Robinson Insulation Company
("Robinson") against ACE Fire Underwriters Insurance Company and ACE Property & Casualty
Insurance Company (collectively,"Chubb"), American States Insurance Company ("American
States"), and Motorists Commercial Mutual Insurance Company ("Motorists" and, collectively
with Chubb and American States, the "Settling Insurers"). A copy of the "Settlement Agreernent
and Release"(the "Agreement") between the Receiver and the Settling Insurers is attached to the
joint motion ofthe Receiver and certain Libby Plaintiffs, and has been reviewed by this Court. I

        The court has reviewed the following documentation attached to the Motion and makes
these findings based thereon:

         (a) Exhibit A is a discovery response filed on behalf of Grogan Robinson Lumber
             Cornpany ("Grogan"). It establishes, and the court finds,(i) that Grogan was the
             successor to Lurnber Yard Supply and Grogan-Robinson Lumber Cornpany;(ii)
             ownership and related management of Robinson and Grogan and its predecessors
             overlapped; and (iii) that, following the winding up of its assets and affairs, Grogan
             was dissolved in 2018.

        (b) Exhibit B is a copy of the Agreement which the Court finds to exhaust the limits of
            liability coverages in the policies settled thereby.

        (c) Exhibit C is an affidavit of Allan McGarvey, attorney for hundreds of Libby asbestos
            claimants including those with and without claims of exposures during the insurance
            coverage period. It establishes, and the court finds, that (i) the Agreernent was
            reached following extensive efforts to identify insurance policies potentially
            providing coverage for claims against Robinson;(ii) despite reasonable efforts, a

         Unless defined separately herein, all capitalized terms in this Order have the meanings ascribed to them in
the Agreement.




EXHIBIT I 001
                nurnber of policies and /or declaration sheets, endorsernents, and forrns for several
                policies could not be located; (iii) secondary evidence of coverages provided by
                certain policies was located but was also incomplete;(iv) pleadings in a declaratory
                judgment action filed in U.S. District Court in Montana were filed setting forth the
                coverage contentions and defenses of the parties to the Agreement;(v) extensive
                analysis and negotiation was pursued to reach agreernent on the coverages provable
                and the rneanings thereof; and (vi) counsel for all known individuals with clairns
                against Robinson are satisfied that the Agreement exhausts the maximum available
                coverage under the settled policies.

        (d) Exhibit D is a Qualified Settlement Fund Trust which the court finds (i) will receive
            and hold proceeds of the settlement of the settled insurance; (ii) upon further
            application to and approval of this court, would distribute such proceeds to resolve
            claims of those with claims against the Receivership estate which constitute
            occurrences under the coverages of the settled insurance; and (iii) is the appropriate
            and necessary and customary rnechanisrn to manage those proceeds, as they must be,
           for the purpose of resolving corresponding clairns.

        (e) The affidavits of Allan McGarvey and Receiver Nancy Gibsonestablish, and the court
            finds, that (i) lawsuits have been filed against both Robinson and Grogan alleging
            claims for strict product liability for the sarne asbestos injuries with the difference
            being that Robinson was primarily a manufacturer of the product while Grogan and
            its predecessor entities were distributors of the product,(ii) the Settling Insurers have
            been providing a defense of all such claims under reservation of rights, (iii) plaintiffs'
            counsel have apprised defense counsel that rnany lawsuits may be brought against
            Grogan alleging strict product liability for darnages for which Robinson is alleged to
            also be liable, and (iv) the resolution of the clairns against Robinson will therefore not
            elirninate lawsuits against Grogan for the same injuries or types of injuries.

         The court concludes as follows:

        (A)        This Court's March 23, 2018 Order (the "Order") creating the receivership
                   granted authority for the Receiver to rnake dernands that the insurers settle clairns
                   against Robinson (Order 111(c)). The Order, at Order112 (a),(b) requires that the
                   Receiver obtain this Court's approval of"specific proposals" for settlernent.

        (B)        The proposed settlement entered into by the Receiver and its insurers is
                   appropriately rnade subject to this Court's approval.

        (C)        The settlernent is in the best interests of the Robinson and Grogan receivership
                   estates because it is a fair and reasonable compromise of disputed insurance
                   coverage issues. The settlement was negotiated in good faith and at arm's length



EXHIBIT I 002
                between the Receiver and Mr. McGarvey, on the one hand, and each ofthe
                Settling Insurers, on the other hand.

         (D)    The compromise embodied in the Agreement allows the Receiver to liquidate
                Robinson's and Grogan's insurance coverage for distribution to persons asserting
                claims against Robinson and/or Grogan, subject to the establishment of a Trust
                that would, once approved by this court, fairly and equitably distribute the
                insurance settlement proceeds to those claimants against Robinson and/or Grogan
                who satisfy the Trust's requir6ments.

         (E)    The Agreement provides, at paragraph 3.3, that each Settling Insurer shall pay its
                respective settlement amount into a Qualified Settlernent Fund ("QSF"), and that
                the Receiver shall not distribute any funds from the QSF except as authorized by
                this court.

         (F)    The Receiver has provided due and adequate notice of the Motion, the deadline to
                object to the Motion, the Agreernent, and the subject matter thereofto all persons
                known to have asserted Asbestos Claims(as defined in the Agreement)against
                either Robinson or Grogan and to all of its other insurers, including Home
                Insurance Company (in liquidation) and Mission Insurance Company (in
                liquidation). In addition, to ensure the broadest notice possible, the Receiver and
                the Settling Insurers have published notice ofthe (i) Motion,(ii) the hearing on
                the Motion, and (iii) the Agreement in USA Today, The Western News, Kalispell
                Daily Interlake, Missoulian, Great Falls Tribune, and Helena Independent Record
                on [May 26], 2020, in the Billings Gazette on [May 27], 2020, and in the Sanders
                County Ledger on [May 28], 2020. Such notice, including the aforesaid notice by
                publication, was good and sufficient under the particular circumstances to provide
                adequate and appropriate notice to both known and unknown Asbestos Claimants,
                and no other or further notice is or shall be required. Accordingly, a reasonable
                opportunity to object or be heard with respect to the Motion and relief requested
                herein has been properly afforded to all persons and entities potentially affected
                by the Agreement.

        (G)     The relief sought in the Motion is in the best interests of the Robinson and Grogan
                receivership estates and the Asbestos Claimants. The Receiver has demonstrated
                good, sufficient, and sound business purposes and justifications for the relief
                requested in the Motion. The compromise and settlement with the Settling
                Insurers embodied in the Agreement is consistent with and within the reasonable
                range of litigation outcomes if the Receiver were to litigate the matters resolved
                pursuant to this Order.




EXHIBIT I 003
        (H)     The compromises contained in the Agreement are a valid and proper exercise of
                the reasonable business judgment of the Receiver and represent an exchange for
                reasonably equivalent value. The releases to be given by the Receiver pursuant to
                Section 5 of the Agreement are appropriate and should be approved. The Settling
                Insurers would not have entered into the Agreement or any of the compromises
                and settlements contained therein, or agreed to pay their respective Settlement
                Amounts, without the benefit of obtaining the releases contained in the Settlement
                Agreement and the Injunctions contained in this Order.

        (I)     This court has inherent equitable authority sufficient to permit it to enter the
                injunctions contained in Sections 4 and 5 of this Order (the "Injunctions"). The
                Injunctions are essential to give effect to the settlements and compromises set
                forth in the Agreement and to fulfill the purposes of both the Robinson and
                Grogan receiverships. The Settling Insurers have asserted that the Injunctions are
                a necessary prerequisite for entry into the Settlement Agreement, and the Settling
                Insurers have informed the Receiver that they will not consummate the
                settlements and cornprornises set forth in the Agreement, or pay their respective
                Settlement Amounts in the absence of the Injunction.

         Wherefore, IT IS HEREBY ORDERED and ADJUDGED:

        (1)     The Motion is granted.

        (2)     The Agreernent settling and releasing the insurance coverage clairns of Nancy
                Gibson, as court-appointed Receiver for Robinson and Grogan, against the
                Settling Insurers is hereby fully and finally approved.

        (3)     Settlement proceeds shall be paid to the Receiver, Nancy Gibson, to be held by
                the Receiver in a QSF, until such tirne as this court approves the establishrnent of
                a Trust and appropriate procedures for the Trust to distribute the settlernent
                proceeds to Asbestos Clairnants.

        (4)     Pursuant to the Court's inherent equitable authority,(a) all Persons who hold or
                assert, or rnay in the future hold or assert, any Claim against Robinson, Grogan, or
                the Receiver arising in connection with the activities covered by the Policies, or in
                connection with the activities of Robinson or Grogan giving rise to the Clairns
                that have been rnade or that could be made under the Policies, and (b) all Persons
                who rnay claim to be an insured, additional insured, or otherwise entitled to any
                benefit under the Policies, are permanently stayed, barred, restrained, and
                enjoined from asserting any such Claim or right to entitlement, from comrnencing
                a proceeding, or taking any other action against ACE Fire Underwriters Insurance
                Cornpany, ACE Property & Casualty Insurance Company, Motorists Commercial



EXHIBIT I 004
                Mutual Insurance Cornpany, or Arnerican States Insurance Company
                (collectively,the "Settling Insurers") or the persons and entities defined in the
                Agreernent as "Insurer Parties" for the purpose of obtaining any recovery or other
                relieffrom the Settling Insurers or the Insurer Parties based on, under, arising out
                of, related or attributable to, and/or in connection with the Policies.

        (5)     A11 clairns for contribution, allocation, subrogation, and equitable indernnity, or
                sirnilar claims, against any of the Settling Insurers (collectively,"Contribution
                Claims"), whether by parties appearing before the Asbestos Clairns Court or not,
                are hereby BARRED pursuant to the Court's inherent equitable authority. All
                Contribution Claims against any ofthe Settling Insurers shall be channeled to the
                QSF established to hold the Settlement Arnounts paid by the Settling Insurers or
                to any Trust to which the funds in the QSF are transferred following an order by
                this Court authorizing such transfer.

         (6)    This is a final order and judgment for purposes of appeal under Rule 4(1)(a) ofthe
                Montana Rules of Appellate Procedure.


                                                                             /
                                             /
                                              /7)                                //
                                                                               fAff//ad
                                                                      /       / /
                                                                   0
                                                                   If




EXHIBIT I 005
                  Nancy M.:Effie(MT Biár #4883)  '
                  Nathan A.Huey(MT Bar # 27181867)
        '         GORDON REES SCULLY MANSPKHANI,LLP
                  201 W. Main Street, Suite 101
              3   Missoula,MT 59802
                  Telephone:(406)203-5808
             4    nerfle@grsin.cOni
                  nhuey@grsin.com
             5

             '6 Attornäy f- or Third‘Party Defendant,
              7. GROGAN ROBINSON LUMBER COMPANY
                 D/B/A LUMBER YARD SUPPLY

             8                       •      •                        :
                                    MONTANA ELEYENTH JUDICIAL DISTRICT COURT,l
             9                                 FLATHEAD COUNTY
         ,   10                                 •




                  JEREMIAH HARTLE and KAREN HARTLE,                          • , -Cause No.DWI8-!53.2A •
                  husband and wife, individually and on behalf of
                  th6if Minor childien,

                                                       Plaintiffs,
             14
                        ,                                                •
                  CÓNAGRA'BRANDS;INC:, a belaWare for
                  profit. corporation; WESTERN BUILDING
             16   CENTER,INC., a Montana for prOfit
                  corporation; and DOES A-4,

                                          .,; .
                                                Defendants.        TIIIRD PARTY DEFENDANT OROGAN
             18                                                    gotThlgoN'JAMMER COMPANY
                  WESTERN BUILDING CENTER,INC., a                  P/B/A.Liming YARD surnrs
             19   Montana torporation,, - • •                      AtsFONSt8 ANt).OWkerKiris TO
                                                                   PLAINTIFFS'ERST
   •         20             • .‘            Third Party Plaintiff, INTERROGATORIES ANI)REQUESTS
                                                                   FOR PROpUcTION

                    NNETH HARTLEi,and individual; WITTIG
                 BUILDING PRODUCTS,INC., a Washington
         ,5,25 • torporatioh, individually and succo.§sbr to
                 PALMER.G. LEWIS COMPANY,a Montana
                 corpOration; PALMEItG.LEWIS COMPANY,                                                      •
                 a Montana corporation; ACE HARDWARE
         ' 25 CORPORATION,a Delaware norporation;
                 ROBINSON INSULATION COMPANY,a                                                     •



            26 Montana dorporatilon; MINOT BUILDERS
                 SUPPLY ASSOCIATION,a Minnesota entity;
                 INDEPgNDENT,LUMBERAND SUPPLY
                 INC.,a Montana corporation; EMPIRE
            28
                                                                -1-
. ••              THW FARTYDEPI3NpANT LpMBER YARD SUPPLY'SRESPONSES TO PLAINTIFFS' FIRST
                    • '      i110131tROGAIDRIE§ ANti RtOutsts FoR PRODUCTION
       Exhibit    01                                                                                   1
                 5. All responses are basecl on Lumber Yard Supply's current knowleclge ancl reasonable

     2    belief, ancl Lumber Yard Supply reserves the right to amend or supplement these Objections and

     3    Responses.

     4           6. Lumber Yarcl Supply has made reasonable efforts to respond to Plaintiffs' First

     5    Discovery Requests and has not objected to certain of these, inteipreting them in such a fashion

     6    as to avoid objections when possible and to facilitate the discovery process. If Plaintiff

     7    subsequently asserts an interpretation of any Discovery Request that differs from that of Lumber

      8   Yard Supply, Lumber Yard Supply reserves the right to supplement its responses ancl objections.

     9                              RESPONSES TO INTERROGATORIES

    10    INTERROGATORY NO. 1: Please provide a summary of your corporate or business history,

    11    including date of incorporation, mergers, consoliclations, re-incorporations, and reorganizations.

    12    ANSWER: Lumber Yard Supply objects to this Interrogatory on the grounds that the phrase

     13   "corporate or business history" is vague and ambiguous. Lumber Yard Supply also objects to

    14    this hilerrogatory on the grounds that it is not appropriately limited in time or scope. Subject to

     15   ancl without waiving any of its general or specific objections, Lumber Yard Supply states, upon

    16    information and belief, that it was incoiporated in Montana in 1929 as Twin City Finance Co., at

     17   which time it was in the business of financing homes. Twin City Finance Co. ceased operating

     18   in the early 1930s, becoming inactive, but was not dissolved. In 1948, the name of the company

    19    was changed to Lumber Yard Supply Co., and it began business as a lumber wholesaler. In or

    20    about 1993, Lumber Yard Supply Co. merged with Grogan-Robinson Lumber Company, a North

    21    Dakota company that had been in the retail lumber business since 1906 (originally incorporated

    22    as Mahon-Robinson Lumber Co.). When Lumber Yard Supply Co. and Grogan-Robinson

    23    Lumber Conipany merged in or about 1993, the combined company became known as Lumber

    24    Yard Supply Co. and left the retail lumber business, focusing instead on the wholesale lumber

    25    business. In January 2002, a fire at Lumber Yard Supply Co. in Great Falls, Montana destroyed

    26    nearly all of its records in existence at that time. In approxiniately March 2015, the assets of

    27    Lumber Yard Supply Co., including its name, were sold to Wausau Supply Co. On or about the

    28
                                             -4-
           THIRD PARTY DEFENDANT LUMBER  YARD SUPPLY'S RESPONSES TO PLAINTIFFS' FIRST
                         INTERROGATORIES AND REQUESTS FOR PRODUCTION
Exhibit   02
          date of sale, the name of Lumber Yard Supply Co. was changed to Grogan Robinson Lumber

          Company for put22.se-s-of winding down the company's business. Grogan Robinson Lumber'

          Cornpany dissolved inilate 2018. Because of the fire in January 2002, the sale of Lumber Yard

     4    Supply Co.        ausau Supply Co. in 2015, and the dissolution of Grogan Robinson in 2018,

          access to responsive company recorcls is limited or non-existent.         Lumber Yard Supply's

     6    investigation is ongoing, and Lumber Yard Supply will supplement its responses to the extent

     7    additional responsive information becomes available.

     8    INTERROGATORY NO. 2: For each colporation or business entity described above, please

     9    clescribe their activities relatecl to placing vermiculite and/or asbestos-containing products into

    10    the stream of commerce. The description shoulcl include the name of the corporation or business

    11    entity involved; the nianner in which asbestos-containing products were placed into the stream of

    12    commerce; the specific products involved, detailed year by year and by brand or trade name; and

    13    the amount or volume of all such products placed in the stream of commerce.

    14    ANSWER: Lumber Yarcl Supply objects to this Intenogatory on the grouncls that it is not

    15    appropriately limited in time or scope. Subject to and without waiver of any of its general or

    16    specific objections, Lumber Yard Supply states, upon information and belief and without

    17    admitting that any of the products to which Plaintiff Jeremiah Hartle rnay be been exposed

    18    contained asbestos, that Lumber Yard Supply Co. sold and clistributed Zonolite (an insulation

    19    product produced through heat-treatment of vermiculite) to retailers that it purchased on a per-

    20    order basis from Robinson Insulation Company. Upon information and belief, Lumber Yard

    21    Supply Co. may also have sold cement board (otherwise known as "asbestos board")to retailers,

    22    but states that it does not believe it ever was the primary supplier of any product to Western

    23    Building Center. Because of the fue in January 2002, the sale of Lumber Yard Supply Co. to

    24    Wausau Supply Co. in 2015, and the dissolution of Grogan Robinson in 2018, access to

    25    responsive company records is limited or non-existent. Lumber Yard Supply's investigation is

    26    ongoing, and Lumber Yard Supply will supplement its responses to the extent additional

    27    responsive information becomes available.

    28
                                             -5-
          THIRD PARTY DEFENDANT LUMBER YARD SUPPLY'S RESPONSES TO PLAINTIFFS' FIRST
                        INTERROGATORIES AND REQUESTS FOR PRODUCTION
Exhibit   03
Exhibit A004
                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release is made as of the Execution Date by all of the
Parties: ACE Fire Underwriters Insurance Company; ACE Property & Casualty Insurance
Company; Motorists Commercial Mutual Insurance Company; American States Insurance
Coinpany; and Nancy Gibson, as Receiver for Robinson Insulation Company.'

                                             RECITALS

      A.      Robinson has been sued in numerous Asbestos Claims,including in the AC Court,
and may be subject to additional such Asbestos Claims in the future.

       B.      Grogan was sued in the Hartle Claims, which was an Asbestos Claim, and may be
subject to additional such Asbestos Claims in the future.

        C.     Both Robinson and Grogan are dissolved corporations. Robinson is the subject of
receivership proceedings in the AC Court.

         D.      Each ofthe Insurers issued or is alleged to have issued to Robinson and/or Grogan
the respective Policies identified on Exhibits A,B,and C to this Agreement. The Receiver alleges
that each of the Policies provides coverage for Asbestos Claims. The Insurers have conducted a
diligent search for additional liability policies issued or allegedly issued by each of them or their
affiliates to Robinson and/or Grogan that inight provide coverage for Asbestos Claims, but have
not located policies other than those identified in Exhibits A,B, and C.

      E.      A dispute exists between the Receiver and Motorists regarding the existence,terms,
and/or conditions of some of the Policies listed on Exhibit C, as noted on Exhibit C.

       F.     The Receiver tendered the Asbestos Claims and the Hartle Claims to the Insurers.
The Insurers settled the Hartle Claims pursuant to a settlement agreeinent approved by the AC
Court on April 20,2020.

        G.     Each Insurer has agreed to defend Robinson against the Asbestos Claims, subject
to reservations of rights.

        H.     ACE Fire and ACE P&C filed the Coverage Case against the Receiver, American
States, and Motorists on November 12, 2019. Each of the defendants filed counterclaims against
ACE Fire and ACE P&C and cross-claims against one another. The Coverage Case remains
pending.

       I.      The Parties desire to avoid future disputes concerning the existence and scope of
each Insurer's obligation, if any, to provide coverage under the Policies for current and future
Claims, including Asbestos Claims, and regarding allocation and payment of Asbestos Claims.


        All capitalized terms, wherever they appear in this Agreement or in any attachments hereto
(including the prefatory paragraph, the recitals, and in the Sections below) have the meanings ascribed
to them in Section 1.


                                                   1
Exhibit B001
         J.      By this Agreement, therefore, the Parties by way of compromise and release
(i) except as set forth herein, without prejudice to or waiver of their respective positions in matters
with persons or entities who are not Parties, (ii) except as set forth herein, without further
adjudication of any issues of fact or law, and (iii) without any admission of liability or
responsibility, enter into this full and final settlement that releases all rights, obligations, and
liabilities of the Insurers under the Policies pursuant to the terms and conditions set forth in this
Agreement.

        K.    This Agreement is entered into by the Parties in good faith and as the result of(i) an
exchange of historical claims data and other information and (ii) arm's-length negotiations among
the Parties.

        L.     These recitals are incorporated in full into the Agreement.

                                          AGREEMENT

1.      Definitions.

       The following definitions apply to this Agreement and any attachrnents hereto. They do
not apply to any other agreement, including any policy of insurance, nor are they to be used as
evidence, except with respect to this Agreement. Each defined term stated in a singular form
includes the plural form, each defined term stated in plural form includes the singular forrn, and
each defined term stated in the masculine, feminine, or neuter form includes each of the
masculine, ferninine, and neuter forrns. The word "includine means "including but not limited
to."

        1.1    "AC Court" means the Asbestos Claims Court of the State of Montana,including
               in its supervisory role over the Receiver.

        1.2    "ACE Fire means ACE Fire Underwriters Insurance Company, formerly known
               as CIGNA Fire Underwriters Insurance Company, formerly known as Aetna Fire
               Underwriters Insurance Company.

        1.3    "ACE P&C" means ACE Property & Casualty Insurance Cornpany, formerly
               known as CIGNA Property and Casualty Insurance Company,formerly known as
               Aetna Insurance Cornpany, (1) in its own capacity and right and (2) as assuming
               reinsurer for Oakwood Insurance Company, successor by merger to Central
               National Insurance Cornpany of Omaha, but only with respect to those policies
               issued through Cravens, Dargan & Company,Pacific Coast.

       1.4     "Agreement" rneans this Settlement Agreement and Release.

       1.5     "Amended Receivership Order" means Order Granting Receiver Litigation and
               Settlement Authority (Robinson Insulation Company) entered on or aboutJanuary
               23, 2020 by the AC Court.

       1.6     "American States" rneans American States Insurance Company.


                                                - 2-
Exhibit B002
        1.7    "American States Settlement Amount" means the total sum of $425,000.00, which
               amount is in addition to payments to resolve the Hartle Claims.

        1.8    "ASI Releasees" means American States, those entities listed on Exhibit D hereto,
               and each of their direct and indirect parents, joint ventures, subsidiaries, affiliates,
               officers, directors, employees, agents, representatives, rnembers, and attorneys
               (including each of their respective predecessors, successors, assigns, heirs,
               administrators, or executors), all in their capacities as such and as they exist on the
               Execution Date.

        1.9    "Asbestos Claim" tneans any and all Claims against Robinson or Grogan for bodily
               injury, personal injuiy, property damage, damages, wrongful death, or other harm
               relating in whole or in part, in fact or by allegation, to the presence of, or exposure
               to, direcdy or indirectly and in any manner, asbestos or asbestos-containing
               materials or products, either alone or in combination with any other substance, that
               were alleged to have been rnanufactured,installed, removed,fabricated, purchased,
               sold, supplied, transported, labeled, produced, designed, disturbed, released, used,
               or in any way at any tinie held, handled,distributed,installed, marketed, or disposed
               of by Robinson or Grogan, or for which Robinson or Grogan is otherwise alleged
               to be responsible.

        1.10   "Asbestos Claimant" means any person, in any capacity, asserting an Asbestos
               Claim.

       1.11    "Coverage Case ineans the declaratory judgment action pending in the U.S.
               District Court for the District of Montana captioned ACE Fire Undenvriters Co., et al.
               o. Nang Gibson, as Receiverfor Robinson Insul. Co., et al., Case No.
               9:19-cv-00181-DLC-KLD.

       1.12    "Chubb" means, collectively, (a) ACE Fire, (b) ACE P&C, and (c) Oakwood
               Insurance Coinpany as successor by merger to Central National Insurance
               Coinpany of Omaha, but only with respect to those policies issued through
               Cravens, Dargan & Company,Pacific Coast.

       1.13    "Chubb Releasees" means ACE Fire, ACE P&C,those entities listed on Exhibit E
               hereto, and each of their direct and indirect parents, joint ventures, subsidiaries,
               affiliates, officers, directors, employees, agents, representatives, members, and
               attorneys (including each of their respective predecessors, successors, assigns,
               heirs, administrators, or executors), all in their capacides as such and as they exist
               on the Execudon Date.

       1.14    "Chubb Settlement Amount" means the total sum of$5,000,000.00, which amount
               is in addition to payments to resolve the Harde Claims.

       1.15    "Claim" means any claim, assertion of right, complaint, cross-complaint,
               counterclaim, affirmative defense, writ, demand, inquiry, request, directive,
               obligation, suit, lawsuit, action, cause of action, administrative proceeding,

                                                -3-
Exhibit B003
               governmental claim or action, order, judgment, settlement, mediation, arbitration,
               lien, and any other assertion ofliability of any kind, whether past, present,or future,
               known or unknown, asserted or unasserted, foreseen or unforeseen, fixed or
               contingent, direct or indirect, matured or unmatured, liquidated or unliquidated,
               direct or consequential, and whether in law, equity, admiralty, or otherwise.
               Without limiting the foregoing, Claim includes any matter that would, absent this
               Agreement, be covered by one or rnore of the Policies. For the avoidance of
               doubt,"Claim" does not include the Hartle Claims.

        1.16 "Contribution Claim" means any Claim by any insurer of Robinson or Grogan (or
             guaranty corporation or liquidator authorized to pay claims on behalf, or in lieu, of
             an insurer of Robinson or Grogan) against any of the Insurers seeking
             contribution, equitable contribution, indemnity, equitable indemnity, subrogation,
             equitable subrogation, or recovery pursuant to any other theory under law or in
             equity, arising out of or relating to the payrnent or defense by such insurer of all or
             any part of any Claim against Robinson or Grogan, including without limitation
             any Asbestos Claim.

       1.17    "Execution Date means the last date upon which this Agreement was signed by all
               of the Parties, as evidenced by the last date on the signature pages hereto. If a
               signature is not dated by one of the Parties, then the date that Party transmitted the
               document to the other Parties will be deemed the date of signature for purposes of
               determining the Execution Date.

       1.18    "Final Order" means any judgrnent or order (a) as to which the time to appeal,
               petition for certiorari, or move for re-argument or rehearing has expired, and as to
               which no appeal, petition for certiorari, or other proceedings for re-argument or
               rehearing will then be pending, or as to which any right to appeal, petition for
               certiorari, or request re-argument or rehearing will have been waived in writing, in
               form and substance satisfactoiy to the Parties, or (b) in the event that an appeal,
               writ of certiorari, or request for re-argurnent or rehearing thereof has been sought,
               such order or judgment will have been determined by the highest court to which
               such order was appealed, or certiorari, re-argument, or rehearing will have been
               denied, and the time to take any further appeal, petition for certiorari, or move for
               re-argument or rehearing will have expired.

       1.19    "Grogan" means Grogan Robinson Lumber Company, a dissolved corporation.

       1.20    "Grogan Entities" means (a) Grogan and its employees, agents or officers,(b) each
               ofits present and future, direct and indirect, parents, joint venture, subsidiaries,
               partners, and affiliates, solely in their capacities as such,(c) each of its past, direct
               and indirect, parents,joi.nt ventures, subsidiaries, partners, and affiliates, but only if
               a person or entity described in (a) or (b) above has the power or authority to act on
               such entitys or person's behalf,(d) any person or entity asserting entidement to
               insurance, rights, or benefits under any of the Policies, including any insured,
               additional insured, named insured, additional named insured, or protected person,


                                                  4
Exhibit B004
               but only if an entity or person described in (a) or (b) above has the power or
               authority to act on such entity or person's behalf,(e) the past, present, and future
               trustees, adrninistrators, officers, directors, employees, agents, representatives,
               members, principals, and attorneys of any of the foregoing, but only in their
               capacities as such, and (f) the predecessors, successors, assigns, heirs,
               administrators, or executors of any of the foregoing, but solely in their capacities as
               such.

        1.21   "Hartle Claims" means all claims by Jeremiah Hartle and Karen Hartle, husband
               and wife, individually and on behalf of their minor children, that were released
               pursuant to the Confidential Release and Settlement Agreement among Jeremiah
               and Karen Hartle, individually and on behalf of their minor children, and the
               Receiver, effective on or about March 6, 2020, which Confidential Release and
               Settlement Agreement was approved by the AC Court on April 20, 2020 pursuant
               to the Order Approving Settlement (Robinson Insulation Receivership).

       1.22    "Injunctions" means the injunction and the bar order set forth in Sections 8.1 and
               8.2 of this Agreement.

       1.23    "Insurers" means, collectively, ACE Fire, ACE P&C, Arnerican States, and
               Motorists.

       1.24    "Insurer's Settlement Share" means each Insurer's share as specified in the
               definitions of American States Settlement Arnount, Chubb Settlement Amount,
               and Motorists Settlement Amount.

       1.25    "Insurer Parties" means, collectively, the ASI Releasees, the Chubb Releasees, and
               the Motorists Releasees.

       1.26    "Motorists" means Motorists Commercial Mutual Insurance Company.

       1.27    "Motorists Releasees" means Motorists, those entities listed on Exhibit F hereto,
               and each of their direct and indirect parents, joint ventures, subsidiaiies, affiliates,
               officers, directors, employees, agents, representatives, members, and attorneys
               (including each of their respective predecessors, successors, assigns, heirs,
               administrators, or executors), all in their capacities as such and as they exist on the
               Execution Date.

       1.28    "Motorists Settlement Amount" means the total sum of $6.2 million, which
               amount is in addition to payments to resolve the Hartle Claims.

       1.29    "Parties" means each of the Insurers and the Receiver, collectively. "Party" means
               each Insurer and the Receiver, individually.

       1.30    "Policies" means all policies of liability insurance, including the respective Policies
               identified in Exhibits A,B,and C to this Agreement, whether known or unknown,
               whether issued or allegedly issued, whether primary, umbrella,excess, or otherwise,



Exhibit B005
               issued or allegedly issued prior to the Execution Date by any entity with the
               definition of Insurer Parties: (a) to any entity or person within the definition of
               Robinson or Grogan; or (b) under which any entity or person within the definition
               of Robinson Entities or Grogan Entities, or any of their respective successors or
               assigns, contends that Robinson, Grogan, or the Receiver are entitled to insurance,
               rights, benefits, or otherwise; providcd, however, that (x) any policy of insurance
               issued to any entity that is not a Robinson Entity or a Grogan Entity is a Policy only
               to the extent of coverage for the Robinson Entities or Grogan Entities, and (y) any
               policy ofinsurance issued to the Receiver is a Policy solely to the extent of coverage
               for Asbestos Claims and any other Claims arising from the operations, products, or
               activities of Robinson or Grogan.

        1.31   "QSF" means a Qualified Settlement' Fund under section 468B of the Internal
               Revenue Code, to be established by the Receiver, subject to approval by the AC
               Court, pursuant to Paragraph 2(c) of the Receivership Order and decretal
               Paragraph 5 of the Arnended Receivership Order.

       1.32    "Receive?' means Nancy Gibson, Esq., as the court-appointed receiver for
               Robinson and not individually, during such time that she is authorized to act in
               such capacity by order of the AC Court. In the event that the AC Court appoints a
               successor receiver, "Receiver" shall include such successor receiver during such
               time as he or she is acting in such capacity.

       1.33    "Receivership Order" means the Order Creating Receivership for Robinson
               Insulation Cornpany entered on or about March 23, 2018 by the AC Court.

       1.34    "Robinson" means Robinson Insulation Company, a dissolved corporation.

       1.35    "Robinson Entities" means (a) Robinson and its employees, agents, or officers,(b)
               each of its present and future, direct and indirect, parents, joint ventures,
               subsidiaries, partners, and affiliates, solely in their capacities as such,(c) each of its
               past, direct and indirect, parents, joint ventures, subsidiaries, partners, and
               affiliates, but only if a person or entity described in (a) or (b) above has the power
               or authority to act on such entity's or person's behalf,(d) any person or entity
               asserting entitlement to insurance, rights, or benefits under any of the Policies,
               including any insured, additional insured, named insured, additional named
               insured, or protected person, but only if an entity or person described in (a) or (b)
               above has the power or authority to act on such entity or person's behalf,(e) the
               past, present, and future trustees, administrators, officers, directors, employees,
               agents, representatives, members,principals, and attorneys of any of the foregoing,
               but only in their capacities as such, and (f) the predecessors, successors, assigns,
               heirs, administrators, or executors of any of the foregoing, but solely in their
               capacities as such.

       1.36    "Settlement Amount" means the total of the American States Settlement Amount,
               the Chubb Settlement Arnount, and the Motorists Settlement Amount. Each


                                                  6
Exhibit B006
               Insurer is severally and not jointly liable for the amounts described as that Insurer's
               Settlement Amount.

        1.37   "Settlement Approval Motion" means a motion, to be filed by the Receiver in the
               AC Court, seeking approval of the Agreement, establishment of a QSF, and entry
               of the Injunctions.

        1.38   "Settlement Approval Order" ineans a judgment and order entered by the
               Receivership Court granting the Settlement Approval Motion, approving the
               Agreement, establishing the QSF,and entering the Injunctions. The Settlement
               Approval Order shall be substantially in the form attached as Exhibit H hereto,and
               in all respects shall be subject to the approval of the Insurers, such approval not to
               be unreasonably withheld or delayed.

        1.39   "Trust" ineans a trust, created pursuant to a trust agreement approved by the AC
               Court,into which the Setdement Arnount held in the QSF will be deposited by the
               Receiver after the Trust Order has become a Final Order.

        1.40   "Trust Order" means an order of the AC Court, on motion of the Receiver,
               approving establishment of the Trust. The Trust Order shall be in a form
               reasonably acceptable to all the Parties.

        1.41   "Trustee means the person appointed by the AC Court to serve as trustee of the
               Trust, including any successor trustees.

2.     Setdement Approval Motion

       2.1     Within fifteen business days after the Execution Date, the Receiver shall file the
               Settlement Approval Motion.

       2.2     The Receiver shall provide notice of this Agreement and the Settlement Approval
               Motion and the deadline for the filing of any objections to the Settlement Approval
               Motion, and the terms of the proposed Settlement Approval Order, to all known
               Asbestos Claimants in a form and manner deemed reasonable by the Parties, the
               goal being to provide comprehensive notice to all Claimants and other persons
               who might reasonably be expected to be affected by this Agreement so that they
               have an opportunity to appear and be heard by the AC Court before the Setdernent
               Approval Order is entered.

       2.3     The Insurers may, at their own expense, cause notice of the Settlement Approval
               Motion,including the date, time, and place of the hearing on the Setdement
               Approval Motion and the deadline for the filing of any objections to the Setdement
               Approval Motion, to be published in The Western News, Kaliipell Dai# Interlake,
               Sanders Couno Ledger, Missoulian, Great Fall.r Tribune, Helena Independent Record,Billings
               Ga:zette, and/or USA Today no less than thirty days before the scheduled hearing.




                                                 -7-
Exhibit B007
3.     Payments.

       3.1     Each Insurer shall pay its respective Settlement Amount by not later than sixty days
               after satisfaction ofall conditions precedent,including the conditions precedent set
               forth in Section 4.1 below. None of the Insurers shall be responsible for the
               payment of any other Insurer's Settlement Amount.

       3.2     Each Insurer may pay its respective Settlement Amount by check(s) or wire
               transfer(s), pursuant to the instructions to be provided by the Receiver at least
               thirty days before payments of the Insurers' Settlement Amounts are due.

       3.3     Each of the Insurers shall pay its respective Settlement Amountinto the QSF. The
               Receiver or the Trustee, as the case may be, shall not distribute any funds from the
               QSF except as authorized by the AC Court.

       3.4     The Receiver represents, warrants, and agrees that (a) each Insurer's respective
               Settlement Arnount is the total amount that each Insurer will ever be obligated to
               pay under or arising out of the Policies to the Receiver, the Robinson Entities, the
               Grogan Entities, or any other perSOrl or entity and (b) the limits of the Policies shall
               be deemed and declared exhausted. Consistent with the provisions in Section 5 of
               this Agreement regarding releases, under no circumstances shall any of the Insurers
               ever be required to rnake any additional or further payrnents to any Asbestos
               Claimant under, or related to, Robinson, Grogan,the Receiver, or any other person
               or entity under the Policies. The Insurers are not obligated to pay any additional
               costs to any law firm in connection with legal services rendered to the Receiver or
               to reimburse the Receiver, Robinson, or Grogan, or any other person or entity at
               any time for the defense of Asbestos Claims, other than fees incurred by Gordon
               Rees Scully Mansukhani at the request of any of the Insurers in connection with the
               defense of Robinson or Grogan against Asbestos Claims or to catty out the terms
               of this Agreement and the Settlement Approval Order.

       3.5     Each Party reserves to itself the right to allocate the respective Settlement Arnounts
               to such claims or policies as it deems appropriate, and no Party shall be bound by
               the allocation of any other Party.

4.     Conditions Precedent To Insurers' Obligation To Pay Their Respective Settlement
       Amounts.

       4.1     This Agreement will not be effective, and the Insurers shall have no obligation to
               pay their respective Settlement Amounts, until each of the following conditions
               precedent have been satisfied:

               4.1.1   The Settlement Approval Order has been entered and has become a Final
                       Order;

               4.1.2 The AC Court has entered an order placing Grogan Robinson in
                     receivership and appointing Nancy Gibson as Receiver for Grogan;

                                                -8-
Exhibit B008
               4.1.3   Counsel at McGarvey, Heberling, Sullivan & Lacey and Odegaard
                       Kovacich Snipes who represent most,if not all, of the Asbestos Claimants
                       must consent in writing to all of the terms of this Agreement.

       4.2     If the AC Court, or any other court with jurisdiction, issues a Settlement Approval
               Order that does not contain all of the provisions described in Sections 8.1 and 8.2
               below, this Agreement will, at the option of each Insurer, be voidable, except that
               the exercise of this option by any Insurer shall not render the Agreement void with .
               respect to any other Insurer. If any Insurer elects to void this Agreement, the
               rights, claims, and defenses of all Parties with respect to such electing Insurer are
               fully preserved as they were immediately prior to the Execution Date.

5.     Releases.

       5.1     By the Receiver, of the ASI Releasees. Effective immediately upon payment of the
               American States Settlement Amount,and with no further action being required, the
               Receiver, on behalf of herself, Robinson, Grogan, and any other entities for whom
               the Receiver has the power to act, hereby fully, finally, and completely release,
               settle, and discharge American States and the other ASI Releasees from any and all
               liability and Clairns, past, present, and future, asserted and unasserted, known or
               unknown, arising out of or relating to any Asbestos Claims, including (a) any
               obligation under the American States Policies,(b) Claims for bad faith, failure to act
               in good faith, interest, violation of any duty of good faith or fair dealing, violation
               of any unfair claims practices act or similar statute, regulation, or code,or any other
               similar type of alleged misconduct or omission, including all "Ricllef and
               "Dubarst-type medical and lost wages expense claims, and (c) any and all Claims
               which are, have been, or could have been asserted against American States in the
               Coverage Case.

       5.2     By the Receiver, of the Chubb Releasees. Effective immediately upon payment of
               the Chubb Settlement Amount, and with no further action being required, the
               Receiver, on behalf of herself, Robinson, Grogan, and any other entities for whom
               the Receiver has the power to act, hereby fully, finally, and completely release,
               settle, and discharge ACE Fire, ACE P&C, Oakwood Insurance Company
               (successor by merger to Central National Insurance Company of Omaha, but only
               with respect to those policies issued through Cravens, Dargan & Company,Pacific
               Coast), and the other Chubb Releasees from any and all liability and Claims, past,
               present, and future, asserted and unasserted, known or unknown, arising out of or
               relating to any Asbestos Claims, including (a) any obligation under the Chubb
               Policies,(b) Claims for bad faith, failure to act in good faith, interest, violation of
               any duty of good faith or fair dealing, violation of any unfair claims practices act or
               similar statute, regulation, or code, or any other similar type of alleged misconduct
               or omission, including all "Ridlgi' and "DI/bre-type medical and lost wages
               expense claims, and (c) any and all Clairns which are, have been, or could have been
               asserted against ACE Fire or ACE P&C in the Coverage Case.



                                                -9-
Exhibit B009
        5.3     By the Receiver, of the Motorists Releasees. Effective immediately upon payment
                of the Motorists Settlement Amount,and with no further action being required, the
                Receiver, on behalf of herself, Robinson, Grogan, and any other entities for whom
                the Receiver has the power to act, hereby fully, fmally, and completely release,
                settle, and discharge Motorists and the other Motorists Releasees from any and all
                liability and Claims, past, present, and future, asserted and unasserted, known or
                unknown, arising out of or relating to any Asbestos Claims, including (a) any
                obligation under the Motorists Policies, (b) Claims for bad faith, failure to act in
                good faith, interest, violation of any duty of good faith or fair dealing, violation of
                any unfair clairns practices act or similar statute, regulation, or code, or any other
                similar type of alleged misconduct or omission, including all "Rid/ey" and
                "Dubm_t-type medical and lost wages expense claims, and (c) any and all Claims
                which are, have been, or could have been asserted against Motorists in the
                Coverage Case.

        5.4     By Each Insurer, of the Receiver, the Robinson Entities, and the Grogan Entities.
                Effective immediately upon each Insurer's payment of its respective Settlement
                Amount, and with no further action being required, such Insurer hereby fully,
                fmally, and completely releases, settles, and discharges the Receiver, the Robinson
                Entities, and the Grogan Entities froin any and all liability and Clairns, past,
                present, and future, asserted and unasserted, known or unknown, arising out of or
                relating to (a) any Claims under the released Insurer's Policies or any associated
                agreements to pay any chargebacks, deductibles, premiums, retrospective
                premiums, and/or self-insurance assessments for Released Matters,(b) any Claims
                for payment of defense costs,(c) Claims for bad faith, failure to act in good faith,
                interest, violation of any duty of good faith or fair dealing, violation of any unfair
                claims practices act or similar statute, regulation, ot code, or any other similar type
                ofalleged misconduct or omission,and (d)any and all Claims which are, have been,
                or could have been asserted against the Receiver in the Coverage Case.

        5.5     By Each Insurer, of the other Insurers. Effective immediately upon each Insurer's
                payment of its respective Settlement Amount, and with no further action being
                required, the other Insurers hereby fully, finally, and completely release, settle, and
                discharge the Insurer paying its respective Settlement Amount from any and all
                liability and Claims, past, present, and future, asserted and unasserted, known or
                unknown, arising out of or relating to (a) any obligation under the paying Insurer's
                respective Policies,(b) Claims for bad faith, failure to act in good faith, interest,
                violation of any duty of good faith or fair dealing, violation of any unfair claims
                practices act or similar statute, regulation, or code, or any other similar type of
                alleged misconduct or omission, including all Contribution Claims and all "Ridley"
                and "Dubraf-type medical and lost wages expense claims, and (c) any and all
                Claims which are, have been,or could have been asserted against the paying Insurer
                in the Coverage Case. Notwithstanding the foregoing, nothing in this Agreement
                releases any claims by one Insurer against another Insurer in its role as reinsurer or
                retrocessionaires.



                                                - 10 -
Exhibit 13010
        5.6    The Releases described in Sections 5.1 through 5.5 above shall not release the
               Parties' rights to enforce the terms of this Agreement following entry of the
               Settlement Approval Order by the AC Court, all of which rights shall be expressly
               reserved by the Parties.

        5.7    Immediately upon payment by each Insurer of its respective Settlement Amount,
               and with no further action being required, such paying Insurer shall be deemed to
               have bought back all ofits respective Policies free and clear ofinterests, which shall
               extinguish all obligations that such Insurer has, had, or ever could have to the
               Receiver, the Robinson Entities, the Grogan Entities, or any other person or entity
               for insurance coverage under its respective Policies.

        5.8    Each Insurer agrees to not pursue any Contribution Claim against any other
               Insurer or against other insurers of Robinson or Grogan;provided, however,that(a)
               if an insurer other than one of the Insurers pursues such claims against any Insurer,
               that Insurer may defend against such claim and may also pursue against such
               insurer all Contribution Claims such Insurer has against the insurer pursuing such
               claims; and (b) each Insurer shall retain all rights to pursue reinsurance recoveries
               with respect to its payment of its respective Setdernent Arnount.

        5.9    The Parties expressly represent and warrant that they are familiar with California
               Civil Code § 1542 and that the effect and irnport of that provision has been fully
               explained and that, after consultation with their attorneys, the Parties expressly
               waive the provisions of California Civil Code § 1542, and other state and federal
               statutes of similar effect. California Civil Code § 1542 provides:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
               THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
               SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
               EXECUTING THE RELEASE AND THAT,IF KNOWN BY HIM OR
               HER WOULD HAVE MATERIALLY AFFECTED HIS OR HER
               SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

       5.10    No portion of the Settlement Amount shall be disbursed to an Asbestos Claimant
               unless that Asbestos Claimant first executes and delivers to the Receiver (or the
               Trustee, if the Trust has been established), a written release of all Clairns of such
               Asbestos Claimant arising under or related to the Policies against (a) the Insurer
               Parties and (b) the Receiver, the Trustee and the Trust, the Robinson Entities, and
               the Grogan Entities. The Receiver and the Insurers shall agree to the form of the
               release, or,in the absence of agreement, the release shall be in a form which wholly
               releases the Insurer Parties and is approved by the AC Court.

6.     Cessation of Litigation in the AC Court.

       6.1     Each Insurer agrees that, within five business days after being advised by the
               Receiver that the Settlement Approval Order has becorne a Final Order, it will (a)
               withdraw any and all motions, briefs, pleadings, and objections it has made in the



Exhibit B011
               AC Court and any request for relief from ot against the Receiver will be deemed
               withdrawn, and (b) not pursue any Claims against the Receiver in the AC Court or
               that are being released pursuant to this Agreement.

       6.2     From the Execution Date until the date the Settlement Approval Order has
               become a Final Order, each Party shall file no new motions, briefs, pleadings,
               claims, objections, or other requests for relief against any other Party in the AC
               Court.

       6.3     The Insurers and the Receiver shall bear their own fees and expenses in connection
               with any proceedings in the AC Court.

7.     Cessation of Litigation in the Coverage Case.

       7.1     The Parties agree that, within five business days after being advised by the Receiver
               that the Settleinent Approval Order has become a Final Order, they will file in the
               Coverage Case a stipulation of dismissal with prejudice of all Claims (including the
               complaint, all counterclaims, and all cross-clairns) that each Party has asserted
               against any other Party, with all Parties to bear their own fees and expenses. The
               stipulation shall be substantially in the form set forth as Exhibit G hereto.

       7.2     Froin the Execution Date until the date the Settlement Approval Order has
               becorne a Final Order, the Parties agree that they shall file no new motions, briefs,
               pleadings, objections, or other requests for relief against each other in the Coverage
               Case and will provide open extensions of time for each other, as may be necessaiy
               to avoid unnecessary litigation expenses.

       7.3     The Insurers and the Receiver shall bear their own fees and expenses in connection
               with any proceedings in the Coverage Case.

8.     Injunction Bar Order Judgment Reduction, and Indemnification.

       8.1     The Settlement Approval Order must include the entry of an injunction barring all
               Claims against the Insurers released by the Receiver pursuant to Sections 5.1, 5.2,
               and 5.3 of this Agreement. The injunction shall state, in substance, as follows:
               "Pursuant to the Court's inherent equitable authority,(a) all Persons who hold or
               assert, or may in the future hold or assert, any Claim against Robinson, Grogan, or
               the Receiver arising in connection with the activities covered by the Policies, or in
               connection with the activities of Robinson or Grogan giving rise to the Claims that
               have been made or that could be made under the Policies, and (b) all Persons who
               may claim to be an insured, additional insured, or otherwise entided to any benefit
               under the Policies, are permanently stayed, barred, restrained, and enjoined from
               asserting any such Claim or right to entitlement,from comrnencing a proceeding,
               or taking any other action against ACE Fire Underwriters Insurance Company,
               ACE Property & Casualty Insurance Company, Oakwood Insurance Company
               (successor by merger to Central National Insurance Company of Omaha, but only
               with respect to those policies issued through Cravens,Dargan & Company,Pacific

                                              - 12 -
Exhibit B012
               Coast), Motorists Commercial Mutual Insurance Company,or American States
               Insurance Cornpany (collectively, the 'Settling Insurers') or the persons and entities
               defined in the Agreement as 'Insurer Parties' for the purpose of obtaining any
               recoveiy or other relief from the Settling Insurers or the Insurer Parties based on,
               under, arising out of, related or attributable to, and/or in connection with the
               Policies."

        8.2    The Settlement Approval Order must also include a contribution bar order stating,
               in substance, as follows: "All claims for contribution, allocation, subrogation, and
               equitable indemnity, or similar claims, against any of the Settling Insurers
               (collectively,'Contribution Claims'), whether by parties appearing before the
               Asbestos Clairns Court or not, are hereby BARRED pursuant to the Coutes
               inherent equitable authority. All Contribution Claims against any of the Settling
               Insurers shall be channeled to the QSF established to hold the Settlement Amounts
               paid by the Settling Insurers or to any Trust to Which the funds in the QSF are
               transferred following an order by this Court authorizing such transfer."

       8.3     In the event that any other insurer of Robinson or Grogan or any other Person
               obtains a judicial determination or binding arbitration award that it is entitled to
               obtain a sum certain from any of the Insurers as a result of a Contribution Claim
               against any Insurer for the alleged share or equitable share of such Insurer for
               defense costs or indemnity costs relating to Claims against the Receiver, Robinson,
               or Grogan, the Receiver or the Trustee, as the case may be, shall voluntarily reduce
               such judgment(s) or Claim(s) against, or settleinent with, such other insurer(s) or
               persons to the extent necessary to eliminate such Contribution Claims against the
               Insurer. To ensure that such a reduction is accomplished, each Insurer shall be
               entitled to assert this section as a coinplete defense to any action against it for any
               such portion of the judgrnent or Claim and shall be entitled to have the court or
               appropriate tribunal issue such orders as are necessary to effectuate the reduction
               to protect the Insurer from any liability for the judgment or Claim, the goal being to
               ensure that the Insurer does not pay anything more than its respective Settlement
               Amount with respect to matters encoinpassed within the releases set forth in
               Sections 5.1 through 5.3 of this Agreement.

       8.4     The Receiver or the Trustee, as the case rnay be, will attempt to minimize the
               possibility of Contribution Claims being made against any of the Insurers by any
               person or entity with respect to insurance coverage for Clairns against Robinson or
               Grogan by using reasonable best efforts to obtain from each other person or entity
               settling with the Receiver an agreement to waive or release any and all Contribution
               Claims it may have against the Insurers and not to otherwise proceed against the
               Insurers

       8.5     The Receiver shall indemnify each of the Insurers against all Claims filed by other
               insurers, up to the amount of each Insurer's respective Settlement Amount,to the
               extent necessary given the judgment reduction provision set forth in Section 8.3 of
               this Agreement. The Receiver may use funds from the QSF for purposes of


                                               - 13 -
Exhibit B013
               fulfilling her indemnification obligations. The Receiver's indemnification
               obligations shall be assumed by the Trustee upon the establishment of the Trust,
               and the Trustee may use funds from the Trust for purposes of fulfilling such
               indemnification obligations.

       8.6     The Receiver or the Trustee, as the case may be, shall cooperate with the Insurers
               in any litigation against the Insurers asserting any Contribution Claims with respect
               to any liability under the Policies that is released under this Agreement. Without
               limiting the foregoing, the Receiver or the Trustee, as the case may be,shall support
               arguments rnade by the Insurers that their obligations with respect to such claims
               have been fully released, satisfied, and extinguished by this settlement.

9.     Confidentiality

       9.1     The Parties may notify the AC Court of the fact of their settlement-in-principle,
               but shall otherwise maintain the terms of their settlement-in-principle as strictly
               confidential with respect to third parties until such time as the Receiver files the
               Settlement Approval Motion. The Parties agree that the Receiver may file this
               Agreement in the public record with the AC Court in connection with the
               Settlement Approval Motion.

       9.2     Nothing herein shall limit the Insurers' right, prior to or after filing of the
               Settlement Approval Motion, to fully and completely advise their reinsurers and
               retrocessionaires as to all matters related to the setdernent-in-principle, including
               but not limited to the terms and conditions of this Agreement and any related
               documents.

       9.3     Notwithstanding any other provision in this Agreernent, the Parties agree that this
               Agreement and any related documents, may be disclosed to counsel at McGarvey,
               Heberling, Sullivan & Lacey and Odegaard Kovacich Snipes who represent most,if
               not all, of the Asbestos Claimants, for purposes of seeking and obtaining their
               consent, provided that prior to any such disclosure, such Asbestos Claimants'
               counsel agree in writing to maintain any information relating to the
               setdement-in-principle as strictly confidential.

10.    Bankruptcy

       10.1    In the event that Robinson and/or Grogan becomes the subject of any
               proceedings pursuant to the United States Bankruptcy Code (a "Restructuring
               Filing') before all of the Insurers have paid their Setdement Amounts, the Parties
               agree and acknowledge that:

               10.1.1 This Agreement, having been negotiated at arm's length in settlement of
                      bona fide disputes and supported by adequate consideration, is not a
                      preference under section 547 of the Bankruptcy Code, a fraudulent
                      conveyance under sections 546 or 548 of the Bankruptcy Code, or


                                               - 14 -
Exhibit B014
                       avoidable under any other applicable federal bankruptcy or non-bankruptcy
                       law.

               10.1.2 The Parties will cooperate to preserve the validity, finality, and
                      enforceability of this Agreement. The Receiver, the Trustee, Robinson,and
                      Grogan shall use their respective best efforts to oppose any and all efforts
                      to challenge this Agreement under any provision of the Bankruptcy Code
                      or state law.

               10.1.3 In any Restructuring Filing where the Receiver, the Trustee, Robinson, or
                      Grogan seeks to discharge Asbestos Claims, the Receiver, the Trustee,
                      Robinson, and/or Grogan shall request and use their best efforts to obtain,
                      from the Bankruptcy Court and/or the District Court, a permanent
                      injunction pursuant to 11 U.S.C. §§ 524(g) and/or 105(a) that enjoins all
                      persons from commencing or continuing any action, proceeding or Claim,
                      including any Asbestos Claim, against the Insurers, directly or indirectly, to
                      collect, recover, or receive payments, satisfaction, or recovery of any kind
                      under, relating to, or arising out of Asbestos Claims and/or the Policies.

               10.1.4 The releases contained herein are fully effective according to their terms
                      and this Agreernent is not an executory contract.

11.    Assignment and Authority.

               The Receiver and the Insurers each separately represent and warrant that they have
               not waived, released, assigned, or transferred any right, tide, or interest in the
               Policies

       11.2    Each Party represents and warrants that the individual executing this Agreement
               on its behalf has the authority to do so and to bind that Party to the obligations set
               forth herein. Each Party represents and warrants that it has authority to execute
               this Agreernent as its binding and legal obligation. Each Party represents and
               warrants that it has read this Agreement in full and that the person signing this
               Agreement on its behalfis authorized by those they purport to represent to execute
               this Agreernent and to bind that Party to the obligations set forth in this Agreement
               in full.

12.    Non-Prejudice and Construction of Agreernent.

       12.1    This Agreement is a negotiated compromise of disputed issues among the Parties,
               bargained for and entered into in good faith and as the result of arm's-length
               negotiations, and at all times material the Parties have been represented by counsel
               of their own choosing concerning the rights affected by this Agreement, the form
               and content ofit, and the advisability of executing it. This Agreement shall not be
               construed as an adrnission relating to or in any way connected with the Policies or
               the Claims or defenses asserted in the Coverage Case, nor shall this Agreement or
               any provision hereof be construed as a waiver, modification, or retraction of the

                                               - 15 -
Exhibit B015
               positions of the Parties with respect to the interpretation and application of the
               Policies. No communications or statements made during the negotiations of this
               Agreement shall be discoverable or admissible in any dispute between the Parties to
               enforce the terms of the Agreement.

        12.2   This Agreement is the product of informed negotiations and involves
               compromises of the Parties' previously stated legal positions. Accordingly, this
               Agreement does not reflect the Parties' views as to their rights and obligations with
               respect to rnatters or entities outsidc the scope of this Agreement. The Parties
               specifically disavow any intention to create rights in third parties under or in
               relation to this Agreement except as expressly set forth herein.

        12.3   The Parties have participated jointly in the negotiation, drafting, and preparation of
               this Agreement, and agree that, in the event an ambiguity or question of intent or
               interpretation arises related to this Agreement, this Agreeinent shall be construed
               as if drafted jointly by the Parties hereto. Accordingly, no presumption or burden
               of proof shall arise favoring or disfavoring any Party by virtue of the authorship of
               any provisions of this Agreement or by virtue of any Party's status as an insurance
               company.

       12.4    Subject to Section 4.2 of this Agreement, in the event that any portion of this
               Agreement should for any reason become or be found by a court or other tribunal
               to be null, void,illegal, invalid, or otherwise unenforceable, the remaining portions
               of this Agreement shall remain in full force and effect and continue to be binding
               on the Parties provided that each Party continues to receive substantially the
               benefit of its bargain hereunder

       12.5    This Agreernent is not, nor shall it be construed as, an insurance policy.

13.    Governing Law.

       13.1    This Agreement shall be governed by and shall be construed in accordance with the
               law of the State of Montana without regard to its conflict of law principles.

14.    Notices.

       14.1    Unless another person is designated,in writing, for receipt of notices hereunder, all
               notices to the respective Parties shall be sent to the following persons:

American States:                        Terri Yahia
                                        Assistant Vice President and Associate General Counsel
                                        Resolute Management Inc.
                                        125 High Street, 10th Floor
                                        Boston, Massachusetts 02110
                                        tvahiaarcsolutemgmt.com




                                              - 16 -
Exhibit B016
with a copy to:                        Michael J. Cohen,Esq.
                                       Meissner Tierney Fisher & Nichols S.C.
                                       111 East Kilbourn Avenue, 19th Floor
                                       Milwaukee, Wisconsin 53202
                                       E-mail: rnjc@intfn.com

Chubb:                                Tarnika Jones
                                      Assistant Vice President — Claims
                                      Brandywine Group of Insurance & Reinsurance
                                      Companies
                                      510 Walnut Street — WB11E
                                      Philadelphia, PA 19106
                                              tarnika.jonesabrandywineholdings.corn

with a copy to:                       Mark D. Plevin
                                      Crowell & Moring LLP
                                      Three Embarcadero Center, 26th Floor
                                      San Francisco, CA 94111
                                      E-mail: mplevin@crowell.corn

Motorists:                            H. Toney Stroud, Esq.
                                      Encova Insurance
                                      P.O. Box 3922
                                      Charleston, West Virginia 25339
                                      E-mail: tonev.stroud@encova.corn

with a copy to:                       Marc Weintraub, Esq.
                                      Bailey & Glasser LLP
                                      360 Central Avenue
                                      Suite 1500
                                      St. Petersburg, Florida 33701
                                      E-mail: rnweintraub@bailevglasser.com

Receiver:                             Nancy Gibson, Esq.
                                      Gibson Law Offices PLLC
                                      4110 Weeping Willow Drive
                                      Missoula, Montana 59803

with a copy to:                       Allan McGarvey, Esq.
                                      McGarvey Heberling Sullivan & Lacey
                                      345 First Avenue East
                                      Kalispell, Montana 59901
                                      E-mail: amcgarvevO,rucgarvevlaw.corn


       14,2    Any Party may change the address at which communications are to be delivered to

                                            - 17 -
Exhibit B017
               it by giving notice to the others, in the rnanner provided in this Section 14.

15.    Medicare and Other Third-Party Claims.

       15.1    The Parties agree that, given the buy-back nature of this settlement, to the extent
               any obligation under 42 USC § 1395y, etseq., commonly referred to as the Medicare,
               Medicaid, and SCHIP Extension Act of 2007, or any other similar statute or
               regulation, and any related rules, regulations, or guidance issued in connection
               therewith or relating thereto (including 42 CFR §§ 411, et seq.), with respect to any
               Asbestos Claims (collectively, the "MSP") is triggered in connection with the
               Settlernent Amount, the Receiver agrees that she is the Responsible Reporting
               Entity ("RRE").

               15.1.1 The Patties agree that all duties and obligations of the Receiver under
                      Section 15 of this Agreement may be assigned to and assurned by the
                      Trustee pursuant to the Trust Order after (a) the Trust Order has become a
                      Final Order,(b) the Trustee has agreed in a writing sent to all Parties that he
                      or she will assurne all duties, obligations, and agreements of the Receiver
                      under Section 15 of this Agreernent, and (c) the Settlement Arnount has
                      been transferred by the Receiver frorn the QSF to the Trust.

        15.2 The Parties further agree that the Insurers are not subject to any reporting
             requirements or obligations under the MSP. The Parties nevertheless agree to the
             reporting provisions set forth in Sections 15.3 through 15.12 of this Agreement to
             ensure full compliance with the MSP.

       15.3    The Receiver and/or the Trust, as the case may be,is the RRE and shall assume the
               obligations of an RRE for all Claims paid with the proceeds of the Settlement
               Amount.

       15.4    The RRE shall, at its sole expense, timely submit all reports that are required by a
               Responsible Reporting Entity under the reporting provisions of Section III of the
               Medicare, Medicaid,and SCHIP Extension Act of2007(P.L. 110-173) or any other
               similar statute or regulation("MMSEA") on account of Asbestos Claims paid by
               the RRE. The RRE or its RRE Agent shall follow all applicable guidance published
               by the Centers for Medicare & Medicaid Services of the United States Department
               of Health and Human Services and/or any other agent or successor entity charged
               with responsibility for monitoring, assessing or receiving reports under MMSEA
               (collectively,"CMS")to determine whether or not and,if so, how to report to CMS
               pursuant to MMSEA.

       15.5    The RRE Agent shall provide a written notification to the Insurers within ten
               business days following receipt of any notification from CMS that any report by the
               RRE was rejected or otherwise identified as noncompliant by CMS,along with the
               basis for such rejection or noncompliance.



                                               - 18 -
Exhibit B018
               15.5.1 With respect to any reports rejected or otherwise identified as
                      noncompliant by CMS,the RRE Agent shall, at the request of any of the
                      Insurers, promptly provide copies of the original reports subrnitted to
                      CMS,as well as any response received from CMS with respect to such
                      reports. The RRE Agent shall reasonably undertake to remedy any issues
                      of noncompliance that CMS identifies and to resubmit such reports to
                      CMS. Upon request by any of the Insurers, the RRE Agent shall provide
                      the Insurers with copies of such resubmissions. With respect to copies of
                      original reports and resubmissions provided under this Section 15.5.1, the
                      RRE Agent may redact from such copies the names, social security
                      numbers other than the last four digits, health insurance claim nurnbers,
                      taxpayer identification numbers, employer identification nurnbers, mailing
                      addresses, telephone numbers, and dates of birth of the injured parties,
                      claimants, guardians, conservators, and/or other personal representatives,
                      as applicable.

               15.5.2. All documentation that the RRE Agent relies upon in making a
                       determination that a payrnent does not have to be reported to CMS shall be
                       maintained for a minimum of six years following such determination.

       15.6    The Receiver and/or the Trustee, as the case may be, is not required by this
               Agreernent to rnake report any that is not required by MMSEA.

       15.7    The Parties recognize that, upon the cornpletion of her responsibilities, the AC
               Court may discharge the Receiver from any further obligations with respect to
               Robinson or Grogan. Likewise, the Parties recognize that once the Trust's
               purposes are completed, or upon the appointment of a successor trustee, the AC
               Court may discharge the Trustee from any further obligations with respect to the
               Trust. Nothing in this Agreement willimpose any duty on any individual,including
               Nancy Gibson,in any individual capacity or constitute a basis to extend Ms.
               Gibson's role as Receiver. To ensure the preservation of any information that the
               Insurers may need in the event CMS concludes that reporting done by the RRE in
               accordance with the above provisions within this Section 15 is or may be deficient
               in any way, and has not been corrected to the satisfaction of CMS in a timely
               manner, or if CMS communicates to the RRE or the Insurers a concern with
               respect to the sufficiency or timeliness of such reporting or non-reporting, to
               satisfy any reporting obligation under any MSP,within thirty calendar days after the
               Execution Date, any of the Insurers shall provide to the Receiver a list of the
               information that such Insurer designates as likely to be necessary for that Insurer to
               respond to any notice by CMS that the RRE's reporting was deficient. Subject to
               AC Court approval, the Receiver and/or the Trustee, as the case may be, shall
               collect that inforrnation from Asbestos Claimants as part of any claim submission
               procedures. Following the end of the Trustees responsibilities, the Insurers, at
               their own expense, shall be entitled to maintain and access this information
               exclusively to address any claim of non-cornpliance by the RRE or the RRE Agent
               with MSP reporting obligations, subject to appropriate confidentiality standards

                                               - 19 -
Exhibit B019
               approved by the AC Court. At the Insurers' reasonable request, the Receiver
               and/or the Trustee, as the case may be,will meet and confer with the Insurers prior
               to terminating her duties to ensure a transition of any information per this
               paragraph.

       15.8    The RRE and/or any RRE Agent shall indernnify and hold the Insurers harmless
               from any and all fines, penalties, claims, demands, liens, subrogated interests, and
               causes of action of any nature or character that rnay in the future be asserted by
               Medicare and/or persons or entities acting on behalf of Medicare in respect of
               Medicare claims reporting and payment obligations in connection with the
               Asbestos Claims,including any obligations owing or potentially owing under
               MMSEA or 42 U.S.C. § 1395y(b) or any related rules, regulations, or guidance
               issued in connection therewith, or relating thereto, and any claims arising from or
               related to the RRE Agenes obligations under this Section 15.

       15.9    The Receiver and/or the Trustee, as the case may be, shall obtain, prior to
               rernittance of funds to Asbestos Claimants' counsel or the claimant, if pro se, in
               respect of any Asbestos Claim, a certification from the claimant to be paid that said
               claimant has or will provide for the payment and/or resolution of any obligations
               owing or potentially owing under 42 U.S.C. 5 1395y(b), or any related rules,
               regulations, or guidance, in connection with, or relating to, such Asbestos Claim.
               The Receiver and/or the Trustee, as the case rnay be,shall provide a certification of
               his or her compliance with this Section to the Insurers upon the Insurers' request,
               but not more often than quarterly. The Receiver and/or the Trustee, as the case
               may be, shall permit reasonable audits by the Insurers, no more often than
               quarterly, to confirm compliance with this Section 15. The Insurers shall keep any
               information and docurnents received from the Receiver or the Trustee pursuant to
               this Section 16 confidential and shall not use such information for any purpose
               other than meeting obligations under this Section 15.

       15.10 Compliance with the requirements of Sections 15.1 through 15.9 of this Agreement
             shall be a material obligation of the Receiver and/or the Trustee in favor of the
             Insurers.

       15.11 The Patties agree that Sections 15.2 through 15.10 of this Agreernent are intended
             to be purely prophylactic in nature, and shall not constitute or be construed as an
             admission that the Insurers are in fact an "applicable plan" for MSP reporting
             purposes, or that they have any legal obligation to report any actions undertaken by
             the Receiver, the Trustee, or other payor of Asbestos Claims under the MSP or any
             other statute or regulation.

       15.12 Assets held by the Receiver, the Trustee, or other entity responsible for paying
             Asbestos Claims rnay also be used for payment ofindemnity and expenses relating
             to reimbursing conditional payments made pursuant to the MSP to applicable
             Medicare beneficiaries. Except for the payment of amounts payable under this
             Agreement, no Party shall be obligated to make any payments for this purpose.

                                              - 20 -
Exhibit B020
16.     Dispute Resolution.

        16.1   If any dispute should arise concerning the terms, meaning, ot implementation of
               this Agreement, the Parties agree to use their best efforts to reach a prompt
               resolution of such dispute. If the Parties are unable to reach an agreement, they
               shall proceed to mediation within thirty days after either Party delivers a written
               notice of request for mediation. If the mediation is unsuccessful, either Party may
               commence a legal action in an appropriate forum, but no Party may initiate
               litigation until after a mediation has commenced and the mediator has determined
               that the Parties' mediation has reached an impasse.

17.     Miscellaneous Provisions.

        17.1   This Agreernent shall be binding upon, and inure to the benefit of, the Parties
               hereto and to their respective successors.

        17.2   This Agreernent is not intended to benefit any person or entity other than the
               Parties, the ASI Releasees, the Chubb Releasees, and the Motorists Releasees,
               except as expressly stated herein. Other than as expressly provided herein, this
               Agreement is not intended to bind any non-Party to any of the compromises,
               stipulations or agreements rnade herein.

        17.3   Each Party warrants and represents that neither it nor any ofits predecessors,
               affiliates, agencies, departments, organizations, branches, commissions, or
               divisions has previously assigned or transferred or executed an agreement
               purporting to assign or transfer (a) any Claim released or waived herein or (b) any
               rights or obligations under this Agreement.

        17.4   This Agreement is not assignable by any Party and any purported assignment shall
               be void without the express written agreement of the other Parties, except an
               assigninent by operation of Law which shall be effective.

       17.5    In the event that any non-Party to this Agreement takes any action to try to
               invalidate this Agreement in whole or in part, the Parties will fully cooperate to
               oppose such action.

       17.6    The titles of the sections in this Agreement are for convenience of reference only
               and are not intended to be part of, or to affect the meaning, construction, or
               interpretation of, this Agreement.

       17.7    This Agreement contains the entire agreement among the Parties with respect to
               the issues addressed herein. Except as explicitly set forth in this Agreement, there
               are no representations, warranties, promises, or inducements, whether oral,
               written, expressed, or implied, that in any way affect or condition the validity of this
               Agreement or alter or supplement its terms. Any statements, promises, or



                                                - 21 -
Exhibit B021
                inducements made by either Party or any agent of either Party that are not
                contained in this Agreement shall not be valid or binding.

         17.8   This Agreement may be executed in several counterparts, each of which shall be
                deerned an original, which together shall constitute one and the same instrument
                and agreement. Each counterpart rnay be delivered by electronic transrnission (by
                facsimile or e-mail as a .pdf attachment), and a faxed or e-mailed signature shall be
                binding with the sarne force and effect as original signatures.

         17.9   Each of the Parties represents and warrants that it is authorized to enter into this
                Agreement; that the execution and delivery of this Agreernent and the
                consummation of this ttansaction will not conflict with or result in any violation or
                default under any provision of its articles of incorporation, charter, by-laws, or
                partnership agreement or of any decree, statute, law, ordinance, rule, or regulation
                applicable to it; and that no further consent, approval, order, authorization, or
                filing with any governmental authority is required in connection with the execution
                and delivery of this Agreement or the consummation of the transactions described
                in this Agreement.

         17.10 Each signatory of this Agreement declares, warrants, and represents that he or she
               has the general and specific authority to enter into and to execute this Agreernent.
               This Agreement may be executed on behalf of any Party by the Party's attorney
               with the same force and effect as if the Party had personally executed the
               Agreement.

         17.11 Each Party understands, acknowledges, and agrees that if any fact or legal premise
               now believed to be true is found hereafter to be other than, or different from, that
               which is now believed, each expressly assumes the risk of such difference in fact or
               legal premise and agrees that this Agreement shall and will remain effective
               notwithstanding any such difference.

         17.12 This Agreement shall not be modified, altered, or discharged, nor any of its
               provisions waived, except by a writing signed by each of the Parties hereto. A
               failure to enforce any provision of this Agreernent in a particular instance shall not
               be construed as a waiver of any such provision or any other provision of this
               Agreement.

IN WITNESS WHEREOF,the Parties have executed this Agreement by their duly authorized
representatives.

Nancy Gibson, Receiver


By:                                         Dated: May          , 2020
      Nancy Gibson
      Receiver of Robinson Insulation Company


                                                - 22 -
Exhibit B022
American States Insurance Company,
by its authorized claims representative,
Resolute Management, Inc.


By:                                         Dated: May    ,2020
      Melissa Arkwell
      Senior Vice President Direct Claims



ACE Fire Underwriters Insurance Company
and ACE Property & Casualty Insurance Company


By:                                          Dated: May   , 2020
      Shelby L. Mattioli
      Senior Vice President, Brandywine Direct Claims


Motorists Commercial Mutual Insurance Cornpany


By:                                            Dated: May  ,2020
      William J. McGee,Jr.
      Senior Vice President, Chief Risk Officer
      Encova Insurance (foimerly Motorists Insurance Group
      and BrickStreet Insurance)




                                            - 23 -
Exhibit B023
  EXHIBIT A — KNOWN AMERICAN STATES POLICY ISSUED TO ROBINSON

   ISSUING INSURER           POLICY          POLICY PERIOD
American States Insurance   AP 079-570-1      5/28/85-5/28/86
Cornpany




                                A-1
Exhibit B024
         EXHIBIT B — KNOWN CHUBB POLICIES ISSUED TO ROBINSON

   ISSUING INSURER                POLICY                 POLICY PERIOD
Central National Insurance   CNU 035051 (umbrella)       4/11/80 to 2/11/81
Company of Ornaha
Central National Insurance   CNU 004833 (umbrella)       2/11/81 to 2/11/84
Company of Omaha                                     (cancelled effective 2/11/83)
Aetna Fire                     WDP DO 7818105            2/10/83 to 2/10/84
                                  (primary)
Aetna Ins. Co.                   UL 850829               2/10/83 to 2/10/84
                                 (umbrella)
Aetna Fire                     RWP DO 7818105            2/10/84 to 2/10/85
                                  (primaiy)




Exhibit B025                         B-1
   EXHIBIT C — KNOWN OR ALLEGED MOTORISTS POLICIES ISSUED OR
   ALLEGEDLY ISSUED BY AMERICAN HARDWARE MUTUAL INSURANCE
                     COMPANY TO ROBINSON

                                        Primary Policies

POLICY           POLICY PERIOD                      MOTORISTS'DISPUTE
1-2282065      12/20/1971-12/20/1974 Interpretation of aggregate limit of liability; Motorists'
                                     position is it is a policy period aggregate
2-2282514      02/10/1972-02/10/1975 Interpretation of aggregate limit of liability; Motorists'
                                     position is it is a policy period aggregate
5-2282514      02/10/1975-02/10/1978 Existence of this policy and extent of coverage due to
                                     (i) lack of information on coverage and policy terms,
                                     and (ii) lack of information regarding claimant
                                     exposure during the period
4-2282514      02/10/1978-02/10/1979 Existence of this policy and extent of coverage due to
                                     (i) lack of information on coverage and policy terms,
                                     and (ii) lack of information regarding claimant
                                     exposure during the period
8-2282514      02/10/1978-02/10/1979 Existence of this policy and extent of coverage due to
                                     (i) lack of information on coverage and policy terms,
                                     and (ii) lack of information regarding clairnant
                                     exposure during the period
9-2282514      02/10/1979-02/10/1980 Existence of this policy and extent of coverage due to
                                     (i) lack of information on coverage and policy terrns,
                                     and (ii) lack of information regarding claimant
                                     exposure during the period
5-5573921      03/15/1985-05/10/1985 Existence of this policy and extent of coverage due to
                                     (i) lack of information on coverage and policy terms,
                                     and (ii) lack of information regarding claimant
                                     exposure during the period
Unknown        1973-1978             Existence of this policy and extent of coverage due to
                                     (i) lack of inforrnation on coverage and policy terrns,
                                     and (ii) lack of inforination regarding claimant
                                     exposure during the period
5-5572332      Unknown               Existence of this policy and extent of coverage due to
                                     (i) lack of inforrnation on coverage and policy terrns,
                                     and (ii) lack of information regarding claimant
                                     exposure during the period




Exhibit B026                                   C-1
                                       Umbrella Policies

POLICY         POLICY PERIOD                 MOTORISTS'DISPUTE
1-2140381      12/20/1971-   Existence of this policy and extent of coverage due to (i)
               02/10/1972    lack ofinformation on coverage and policy terms, and (ii)
                             lack ofinformation regarding claimant exposure during
                             the period
2-2140381      02/10/1972-   Existence of this policy and extent of coverage due to (i)
               02/10/1973    lack of inforrnation on coverage and policy terms, and (ii)
                             lack of inforrnation regarding claimant exposure during
                             the period
3-2140381      02/10/1973-   Existence of this policy and extent of coverage due to (i)
               02/10/1974    lack of inforrnation on coverage and policy terrns, and (ii)
                             lack ofinformation regarding claimant exposure during
                             the period
4-2140381      12/26/1974-   Existence of this policy and extent of coverage due to (i)
               12/26/1977    lack ofinformation on coverage and policy terms, and (ii)
                             lack of inforrnation regarding claimant exposure during
                             the period
7-2140381      12/26/1977-   Existence of this policy and extent of coverage due to (i)
               12/26/1978    lack ofinformation on coverage and policy terms, and (ii)
                             lack ofinformation regarding claimant exposure during
                             the period
8-2142864      12/26/1978-   Existence of this policy and extent of coverage due to (i)
               12/26/1979    lack of information on coverage and policy terrns, and (ii)
                             lack of information regarding claimant exposure during
                             the period
9-2142864      12/26/1979-   Existence of this policy and extent of coverage due to (i)
               4/11/1980     lack ofinformation on coverage and policy terms, and (ii)
                             lack of inforrnation regarding claimant exposure during
                             the period
Unknown        3/15/1985-    Existence of this policy and extent of coverage due to (i)
               5/10/1985     lack of information on coverage and policy terms, and (ii)
                             lack ofinformation regarding claimant exposure during
                             the period


Except for the policies listed above, Motorists disputes the existence of any other policies of
liability insurance, whether known or unknown, whether issued or allegedly issued, whether
prirnary, umbrella, excess, or otherwise,issued or allegedly issued prior to the Execution Date by
any entity with the defmition of Motorists Releasees:(a) to any entity or person within the
definition of Robinson or Grogan; or (b) under which any entity or person within the definition of
Robinson Entities or Grogan Entities, or any of their respective successors or assigns, contends
that Robinson, Grogan, or the Receiver are entitled to insurance, rights, benefits, or otherwise.




Exhibit B027                                  C-2
          EXHIBIT D — AMERICAN STATES ENTITIES TO BE RELEASED

America First Insurance Company            America First Lloyd's Insurance Company

American Econorny Insurance Company        American Fire and Casualty Company

American States Insurance Company          American States Insurance Cornpany of
                                           Texas

American States Lloyds Insurance Company   American States Preferred Insurance
                                           Company

Colorado Casualty Insurance Company        Consolidated Insurance Company

Employers Insurance Company of Wausau      Excelsior Insurance Company

The First Liberty Insurance Corporation    First National Insurance Company of
                                           America

General Insurance Company of America       Golden Eagle Insurance Corporation

Hawkeye-Security Insurance Cornpany        Indiana Insurance Cornpany

Insurance Company of Illinois              Ironshore Indemnity Inc.

Ironshore Specialty Insurance Cornpany     Liberty County Mutual Insurance Company

Liberty Insurance Corporation              Liberty Insurance Underwriters Inc.

Liberty Lloyds of Texas Insurance Company Liberty Mutual Fire Insurance Company

Liberty Mutual Insurance Company           Liberty Mutual Mid-Atlantic Insurance
                                           Cornpany

Liberty Mutual Personal Insurance Company Liberty Northwest Insurance Corporation

Liberty Personal Insurance Cornpany        Liberty Surplus Insurance Corporation

LM General Insurance Cornpany              LM Insurance Corporation

LM Property and Casualty Insurance         Mid-American Fire & Casualty Company
Company

The Midwestern Indemnity Cornpany          Montgornery Mutual Insurance Company

National Insurance Association             The Netherlands Insurance Company

North Pacific Insurance Company            The Ohio Casualty Insurance Cornpany




 Exhibit B028                                D-1
Ohio Security Insurance Cornpany          Oregon Automobile Insurance Cornpany

Peerless Indemnity Insurance Cornpany     Peerless Insurance Company

Safeco Insurance Cornpany of Arnerica     Safeco Insurance Company of Illinois

Safeco Insurancc Cornpany of Indiana      Safeco Insurance Company of Oregon

Safeco Lloyds Insurance Cornpany          Safeco National Insurance Cornpany

Safeco Surplus Lines Insurance Cornpany   San Diego Insurance Cornpany

Wausau Business Insurance Company         Wausau Underwriters Insurance Company

Wausau General Insurance Cornpany         West American Insurance Company




Exhibit B029                               D-2
               EXHIBIT E — CHUBB ENTITIES TO BE RELEASED

ACE American Insurance Company, formerly known as CIGNA Insurance Company formerly
known as INA Underwriters, formerly known as Allied Insurance Company

ACE American Insurance Cornpany,successor to ACE American Lloyds Insurance Cornpany fka
ACE American Insurance Company of Texas fka American Lloyds Insurance Cornpany

ACE American Insurance Company,successor to ACE Arnerican Lloyds Insurance Company fka
ACE American Insurance Company of Texas fka American Lloyds Insurance Company

ACE American Reinsurance Company, formerly known as CIGNA Reinsurance Company,
forrnerly known as INA Reinsurance Company

ACE Employers Insurance Company, formerly known as CIGNA Employers Insurance
Company, formerly known as INA Employers Insurance Company

ACE Fire Underwriters Insurance Company, formerly known as CIGNA Fire Underwriters
Insurance Cornpany, formerly known as Aetna Fire Underwriters Insurance Company

Westchester Fire Insurance Company, successor to ACE Indemnity Insurance Company,
formerly known as CIGNA Indernnity Insurance Cornpany

ACE American Insurance Company, successor to ACE Insurance Company of Illinois, formerly
known as CIGNA Insurance Company of Illinois, formerly known as INA Insurance Company of
Illinois

ACE Arnerican Insurance Company,successor to ACE Insurance Cornpany of Ohio,formerly
known as CIGNA Insurance Cornpany of Ohio,formerly known as Aetna Insurance Company of
Ohio

Chubb Insurance Company of Puerto Rico, formally known as ACE Insurance Company of
Puerto Rico, formerly known as CIGNA Insurance Company of Puerto Rico,formerly known as
Aetna Insurance Company of Puerto Rico

ACE American Insurance Cornpany, successor to ACE Insurance Company of Texas, formerly
known as CIGNA Insurance Company of Texas, formerly known as Aetna Insurance Company '
of Texas

ACE Insurance Company of the Midwest, successor to CIGNA Insurance Company of the
Midwest, formerly known as Aetna Insurance Company of the Midwest

ACE Property & Casualty Insurance Company,formerly known as CIGNA Property and Casualty
Cornpany, successor to Aetna Insurance Cornpany




Exhibit B030                              E-1
ACE Fire Underwriters Insurance Company,formerly known as CIGNA Fire Underwriters
Insurance Company, formerly known as Aetna Fire Underwriters Insurance Company

ACE Property & Casualty Insurance Company,formerly known as CIGNA Property and Casualty
Company, successor to Aetna Insurance Company
ACE American Insurance Coinpany, successor to ACE Insurance Coinpany of Ohio, formerly
known as CIGNA Insurance Company of Ohio,formerly known as Aetna Insurance Company of
Ohio

Chubb Insurance Company of Puerto Rico, formerly known as ACE Insurance Company of
Puerto Rico, formerly known as CIGNA Insurance Coinpany of Puerto Rico, formerly known as
Aetna. Insurance Company of Puerto Rico

ACE American Insurance Company,successor to ACE Insurance Company of Texas, formerly
known as CIGNA Insurance Company of Texas, formerly known as Aetna Insurance Company
of Texas

ACE Insurance Company of the Midwest,formerly known as CIGNA Insurance Company of the
Midwest, formerly known as Aetna Insurance Company of the Midwest

Aetna Insurance Company of Connecticut

Allied Insurance Company

ACE American Insurance Cornpany, successor to ACE American Lloyds Insurance Company fka
ACE Ainerican Insurance Company of Texas fka American Lloyds Insurance Company

Atlantic Employers Insurance Company

Bankers Standard Insurance Company, successor to Bankers Standard Fire & Marine Company

Bankers Standard Insurance Company

Central National Insurance Company of Omaha, but only as respects policies issued through
Cravens, Dargan & Company,Pacific Coast

Century Indemnity Company,including as successor to CIGNA Specialty Insurance Company,
formerly known as California Union Insurance Company

Century Reinsurance Company

Chubb Custom Insurance Company

Chubb Indemnity Insurance Company




Exhibit B031                                E-9
Chubb Insurance Cornpany of New Jersey

Chubb Insurance Company of Puerto Rico, formerly known as ACE Insurance Company of
Puerto Rico, formerly known as CIGNA Insurance Company of Puerto Rico, formerly known as
Aetna Insurance Company of Puerto Rico

Chubb Lloyd's Insurance Company of Texas

Chubb National Insurance Company

ACE Employers Insurance Company, formerly known as CIGNA Ernployers Insurance
Company, formerly known as INA Ernployers Insurance Company

ACE Fire Undeiwriters Insurance Company,formerly known as CIGNA Fire Underwriters
Insurance Company, formerly known as Aetna Fire Underwriters Insurance Company

Westchester Fire Insurance Company,successor to ACE Indemnity Insurance Company,
formerly known as CIGNA Indemnity Insurance Company

ACE American Insurance Company,formerly known as CIGNA Insurance Company successor
to INA Underwriters, formerly known as Allied Insurance Cornpany

ACE American Insurance Company, successor to ACE Insurance Company of Illinois, formerly
known as CIGNA Insurance Company of Illinois, formerly known as INA Insurance Company of
Illinois

ACE American Insurance Company, successor to ACE Insurance Company of Ohio, formerly
known as CIGNA Insurance Company of Ohio,formerly known as Aetna Insurance Company of
Ohio

Chubb Insurance Cornpany of Puerto Rico, forinally known as ACE Insurance Company of
Puerto Rico, formerly known as CIGNA Insurance Company of Puerto Rico, formerly known as
Aetna Insurance Company of Puerto Rico

ACE American Insurance Company, successor to ACE Insurance Company of Texas, formerly
known as CIGNA Insurance Company of Texas, formerly known as Aetna Insurance Company
of Texas

ACE Insurance Cornpany of the Midwest,formerly known as CIGNA Insurance Company of the
Midwest, formerly known as Aetna Insurance Company of the Midwest

ACE Property & Casualty Insurance Company,formerly known as CIGNA Property and Casualty
Company,successor to Aetna Insurance Company

ACE American Reinsurance Company,formerly known as CIGNA Reinsurance Company,



Exhibit B032                               E-3
formerly known as INA Reinsurance Cornpany

Chubb Holdings, successor to Chubb Executive Risk Inc., fka Executive Risk Inc., fka Executive
Re Indernnity Cornpany, fka ERIC Reinsurance Cornpany, fka Excess Insurance Cornpany,fka
Arnerican Excess Insurance Company

Executive Risk Specialty Insurance Company, fka Executive Re Specialty Insurance Company

Federal Insurance Cornpany

Illinois Union Insurance Cornpany, successor to GA IlY Insurance Company

Great Northern Insurance Company

Highlands Insurance Company,in receivership, by and through its clain handling agent, Cravens,
Dargan & Co.,Pacific Coast

Horace Mann Insurance Company

Illinois Union Insurance Cornpany

Imperial Casualty Cornpany but only as respects policies issued through Cravens, Dargan &
Cornpany, Pacific Coast or GATX Underwriters Inc.

ACE Employers Insurance Cornpany, formerly known as CIGNA Employers Insurance
Company, formerly known as INA Employers Insurance Company

ACE American Insurance Company, successor to ACE Insurance Company of Illinois, formerly
known as CIGNA Insurance Company of Illinois, formerly known as INA Insurance Company of
Illinois

ACE American Reinsurance Company,formerly known as CIGNA Reinsurance Company,
formerly known as INA Reinsurance Company

INA Surplus Insurance Coinpany

ACE American Insurance Company,formerly known as CIGNA Insurance Company successor
to INA Underwriters, successor to Allied Insurance Company

Century Indemnity Company,as successor to CCI Insurance Company,as successor to Insurance
Company of North, as successor to Indemnity Insurance Company of North America

Westchester Fire Insurance Company with respect to policies
novated froin Industrial Indemnity Insurance Company




Exhibit B033                                E-4
Westchester Fire Insurance Cornpany with respect to policies novated frorn Industrial
Underwriting Insurance Company.

Westchester Suiplus Lines Insurance Company,formerly known as Industrial Insurance
Company of Hawaii, Inc.
Century Indemnity Company,as successor to CCI Insurance Company,as successor to Insurance
Company of North Arnerica

Westchester Fire Insurance Cornpany with respect to policies novated from International
Insurance Company

Westchester Fire'Insurance Company with respect to policies novated from International Surplus
Lines Insurance Cornpany

Motor Vehicle Casualty Cornpany, but only as respects policies issued through Cravens,Dargan &
Company,Pacific Coast

Westchester Fire Insurance Company with respect to policies novated frorn Mount Airy Insurance
Company

Westchester Fire Insurance Company with respect to policies novated from North River
Insurance Cornpany

Northwestern Pacific Insurance Cornpany

Pacific Employers Insurance Company

Pacific Indernnity Cornpany

Service Fire Insurance Cornpany, by and through its claim handling agent, Cravens, Dargan & Co.,
Pacific Coast

Texas Pacific Insurance Company                                                   •

Westchester Fire Insurance Coinpany with respect to policies novated from U.S. Fire Insurance
Cornpany

Vigilant Insurance Company

Westchester Fire Insurance Company with respect to policies novated from Viking Insurance
Company

Westchester Fire Insurance Company

Westchester Surplus Lines Insurance Company fka Industrial Insurance Company of Hawaii



Exhibit B034                                 E-5
Oakwood Insurance Company (successor by merger to Central National Insurance Company of
Omaha, but only with respect to those policies issued through Cravens, Dargan & Company,
Pacific Coast)




Exhibit B035                              E-6
               EXHIBIT F — MOTORISTS ENTITIES TO BE RELEASED


Motorists Mutual Insurance Company
American Hardware Mutual Insurance Company
Phenix Mutual Fire Insurance Company
Wilson Mutual Insurance Company
BrickStreet Mutual Insurance Company
PinnaclePoint Insurance Company
NorthStone Insurance Coinpany
SummitPoint Insurance Company
AlleghenyPoint Insurance Company
MICO Insurance Company
Consurners Insurance USA,Inc.
Motorists Commercial Mutual Insurance Company
Iowa Mutual Insurance Company
Motorists Life Insurance Company
Iowa American Insurance Company
Broad Street Brokerage Insurance Agency,LLC
MCM Insurance Agency, Inc.
IMARC,LLC




Exhibit B036                            F-1
                     EXHIBIT G — STIPULATION OF DISMISSAL

WILLIAMS LAW FIRM
Mark S. Williams
235 E. Pine, P.O. Box 9440
Missoula, Montana 59807-9440
(406) 721-4350 Fax: (406) 721-6037
mark wmslaw.com

CROWELL & MORING LLP
Mark D. Plevin (admitted pro hac vice)
Three Embarcadero Center, 26th Floor
San Francisco, California 94111
(415) 986-2800 Fax: (415) 986-2827
mplevin@crowell.com

Attorneys for Plaintiffs: ACE Fire Underwriters Company
and ACE Property & Casualty Insurance Company

                         UNITED STATES DISTRICT COURT

                  DISTRICT OF MONTANA,MISSOULA DIVISION



ACE FIRE UNDERWRITERS COMPANY                    CV 19-181-M-DLC-KLD
and ACE PROPERTY & CASUALTY
INSURANCE COMPANY,

                 Plaintiffs,                     STIPULATION OF DISMISSAL WITH
                                                 PREJUDICE OF ALL CLAIMS BY ALL
       v.                                        PARTIES

NANCY GIBSON,AS RECEIVER FOR
ROBINSON INSULATION COMPANY;
AMERICAN STATES INSURANCE
COMPANY;and MOTORISTS
COMMERCIAL MUTUAL INSURANCE
COMPANY,

                 Defendants.




                  STIPULATION OF DISMISSAL WITH PREJUDICE
                        OF ALL CLAIMS BY ALL PARTIES




Exhibit B037                               G-1
        IT IS HEREBY STIPULATED AND AGREED as follows by plaintiffs and

counterclaim defendants ACE Fire Underwriters Company and ACE Property & Casualty

Insurance Company (collectively,"Chubb"), defendant, counterclairnant, cross-claimant, and

cross-claim defendant Nancy Gibson, as receiver for Robinson Insulation Company (the

"Receiver"), defendant, counterclaimant, cross-claimant, and cross-claim defendant American

States Insurance Company ("Arnerican States"), and defendant, counterclaimant, cross-claimant,

and cross-claim defendant Motorists Commercial Mutual Insurance Company ("Motorists"), as

follows:

        1.     Chubb hereby dismisses its cornplaint as against the Receiver, American States, and

Motorists, with prejudice.

       2.      The Receiver hereby dismisses her counterclaims against Chubb and her

cross-claims against American States and Motorists, with prejudice.

       3.      American States hereby dismisses its counterclairns against Chubb and its

cross-claims against the Receiver and Motorists, with prejudice.

       4.      Motorists hereby dismisses its counterclaims against Chubb and its cross-claims

against the Receiver and American States, with prejudice.

       5.      Any and all other claims asserted in this action by any party against any other party

ate disrnissed, with prejudice.

       6.      Each party shall bear its own fees and costs with respect to this action and this

stipulation of dismissal with prejudice.

                                  [signatures begin on next page]




Exhibit B038                                   G-2
Dated:         ,2020    By: /s/Mark S. Williams
                        Mark S. Williams
                        WILLIAMS LAW FIRM

                        Mark D. Plevin (admittedpro hac vice)
                        CROWELL & MORING LLP

                        Attorneys for Plaintiffs and Counterclairn Defendants:
                        ACE Fire Underwriters Company and ACE Property &
                        Casualty Insurance Company


Dated:         ,2020    By: /s/ Allan M. McGamg
                        MCGARVEY,HEBERLING,SULLIVAN & LACEY,P.C.

                        On behalf of:
                        Defendant, Counterclaimant, Cross-Clairnant, and
                        Cross-claim Defendant Nancy Gibson,in her capacity
                        as Court-appointed Receiver for Robinson Insulation
                        Company

Dated:         , 2020   By: /sl Adam M. Shaw
                        Adam M. Shaw
                        BROWN LAW FIRM,P.C.

                        Michael J. Cohen (admitted pro hac vice)
                        Garrett A. Soberalski (admitted pro bac vice)
                        Hannah M. Compton (admittedpro bac vice)
                        MEISSNER TIERNEY FISHER & NICHOLS S.C..

                        Attorneys for Defendant, Counterclaimant,
                        Cross-Clairnant, and Cross-claim Defendant American
                        States Insurance Company


Dated:         , 2020   By: /s/ Shane P. Coleman
                        Shane P. Coleman
                        HOLLAND & HART LLP

                        Attorneys for Defendant, Counterclaimant,
                        Cross-Claimant, and Cross-claim Defendant Motorists
                        Commercial Mutual Insurance Company




Exhibit B039                G-3
               EXHIBIT H — FORM OF SETTLEMENT APPROVAL ORDER

             IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


IN RE ASBESTOS LITIGATION,
                                                                            Cause No. AC 17-0694

         Consolidated Cases                                    JUDGMENT AND ORDER APPROVING
                                                                 SETTLEMENT(Robinson Insulation
                                                                        Receivership)




        Receiver Nancy Gibson and Allan McGarvey and Mark Kovacich on behalf of certain
Libby Plaintiffs have jointly filed a rnotion (the "Motion") asking this Court to authorize the
Receiver's settlernent of the insurance coverage claims by Robinson Insulation Company
("Robinson") against ACE Fire Underwriters Insurance Company and ACE Property & Casualty
Insurance Company (collectively,"Chubb"), American States Insurance Company ("American
States"), and Motorists Commercial Mutual Insurance Company ("Motorists" and, collectively
with Chubb and American States, the "Settling Insurers"). A copy of the "Settlement Agreement
and Release"(the "Agreement") between the Receiver and the Settling Insurers is attached to the
joint motion of the Receiver and certain Libby Plaintiffs, and has been reviewed by this Court.2

        The court has reviewed the following documentation attached to the Motion and makes
these findings based thereon:

        (a) Exhibit A is a discovery response filed on behalf of Grogan Robinson Lumber
            Company ("Grogan"). It establishes, and the court finds,(i) that Grogan was the
            successor to Lumber Yard Supply and Grogan-Robinson Lumber Cornpany;(ii)
            ownership and related management of Robinson and Grogan and its predecessors
            overlapped; and (iii) that, following the winding up of its assets and affairs, Grogan
            was dissolved in 2018.

        (b) Exhibit B is a copy of the Agreement which the Court finds to exhaust the limits of
            liability coverages in the policies settled thereby.

        (c) Exhibit C is an affidavit of Allan McGarvey, attorney for hundreds of Libby asbestos
            claimants including those with and without claims of exposures during the insurance
            coverage period. It establishes, and the court finds, that(i) the Agreernent was reached

2
        Unless defined separately herein, all capitalized terms in this Order have the meanings ascribed to them in the
Agreement.




Exhibit B040                                            H-1
           following extensive efforts to identify insurance policies potentially providing
           coverage for clairns against Robinson; (ii) despite reasonable efforts, a number of
           policies and /or declaration sheets, endorsements, and forms for several policies could
           not be located; (iii) secondary evidence of coverages provided by certain policies was
           located but was also incornplete;(iv) pleadings in a declaratory judgment action filed in
           U.S. District Court in Montana were filed setting forth the coverage contentions and
           defenses of the parties to the Agreement;(v) extensive analysis and negotiation was
           pursued to reach agreernent on the coverages provable and the meanings thereof; and
           (vi) counsel for aIl known individuals with claims against Robinson are satisfied that
           the Agreement exhausts the maximum available coverage under the settled policies.

       (d) Exhibit D is a Qualified Settlernent Fund Trust which the court finds (i) will receive
           and hold proceeds of the settlement of the settled insurance; (ii) upon further
           application to and approval of this court, would distribute such proceeds to resolve
           claims of those with clairns against the Receivership estate which constitute
           occurrences under the coverages ofthe settled insurance; and (iii) is the appropriate and
           necessary and customary rnechanisrn to manage those proceeds, as they must be, for
           the purpose of resolving corresponding clairns.

       (e) The affidavits of Allan McGarvey and Receiver Nancy Gibsonestablish, and the court
           finds, that (i) lawsuits have been filed against both Robinson and Grogan alleging
           claims for strict product liability for the sarne asbestos injuries with the difference
           being that Robinson was primarily a manufacturer of the product while Grogan and its
           predecessor entities were distributors of the product,(ii) the Settling Insurers have been
           providing a defense of all such claims under reservation of rights, (iii) plaintiffs'
           counsel have apprised defense counsel that many lawsuits may be brought against
           Grogan alleging strict product liability for damages for which Robinson is alleged to
           also be liable, and (iv) the resolution of the claims against Robinson will therefore not
           eliminate lawsuits against Grogan for the sarne injuries or types of injuries.

       The court concludes as follows:

       (A)     This Court's March 23, 2018 Order (the "Order') creating the receivership granted
               authority for the Receiver to make dernands that the insurers settle claims against
               Robinson (Order¶l(c)). The Order, at Order ¶2 (a),(b) requires that the Receiver
               obtain this Court's approval of"specific proposals" for settlement.

       (B)     The proposed settlement entered into by the Receiver and its insurers is
               appropriately made subject to this Court's approval.

       (C)     The settlement is in the best interests of the Robinson and Grogan receivership
               estates because it is a fair and reasonable compromise of disputed insurance



Exhibit B041                                    H-2
               coverage issues. The settlernent was negotiated in good faith and at arm's length
               between the Receiver and Mr. McGarvey, on the one hand, and each of the Settling
               Insurers, on the other hand.

       (D)     The compromise embodied in the Agreement allows the Receiver to liquidate
               Robinson's and Grogan's insurance coverage for distribution to persons asserting
               claims against Robinson and/or Grogan, subject to the establishrnent of a Trust that
               would, once approved by this court, fairly and equitably distribute the insurance
               settlement proceeds to those claimants against Robinson and/or Grogan who satisfy
               the Trust's requirements.

       (E)     The Agreement provides, at paragraph 3.3, that each Settling Insurer shall pay its
               respective settlement amount into a Qualified Settlement Fund ("QSF"), and that
               the Receiver shall not distribute any funds from the QSF except as authorized by
               this court.

       (F)     The Receiver has provided due and adequate notice of the Motion, the deadline to
               object to the Motion, the Agreement, and the subject rnatter thereof to all persons
               known to have asserted Asbestos Clairns (as defined in the Agreement) against
               either Robinson or Grogan and to all of its other insurers, including Horne
               Insurance Company (in liquidation) and Mission Insurance Cornpany (in
               liquidation). ln addition, to ensure the broadest notice possible, the Receiver and
               the Settling Insurers have published notice of the (i) Motion,(ii) the hearing on the
               Motion, and (iii) the Agreernent in USA Today, The Western News, Kalispell Daily
               Interlake, Missoulian, Great Falls Tribune, and Helena Independent Record on
               [May 26], 2020, in the Billings Gazelte on [May 27], 2020, and in the Sanders
               County Ledger on [May 28], 2020. Such notice, including the aforesaid notice by
               publication, was good and sufficient under the particular circumstances to provide
               adequate and appropriate notice to both known and unknown Asbestos Clairnants,
               and no other or further notice is or shall be required. Accordingly, a reasonable
               opportunity to object or be heard with respect to the Motion and relief requested
               herein has been properly afforded to all persons and entities potentially affected by
               the Agreement.

      (G)      The relief sought in the Motion is in the best interests of the Robinson and Grogan
               receivership estates and the Asbestos Claimants. The Receiver has demonstrated
               good, sufficient, and sound business purposes and justifications for the relief
               requested in the Motion. The compromise and settlement with the Settling Insurers
               embodied in the Agreernent is consistent with and within the reasonable range of
               litigation outcomes if the Receiver were to litigate the matters resolved pursuant to
               this Order.




Exhibit B042                                   H-3
       (H)     The comprornises contained in the Agreement are a valid and proper exercise of the
               reasonable business judgment of the Receiver and represent an exchange for
               reasonably equivalent value. The releases to be given by the Receiver pursuant to
               Section 5 of the Agreement are appropriate and should be approved. The Settling
               Insurers would not have entered into the Agreement or any of the compromises and
               settlements contained therein, or agreed to pay their respective Settlement
               Amounts, without the benefit of obtaining the releases contained in the Settlement
               Agreement and the Injunctions contained in this Order.

       (I)     This court has inherent equitable authority sufficient to permit it to enter the
               injunctions contained in Sections 4 and 5 of this Order (the "Injunctions"). The
               Injunctions are essential to give effect to the settlements and compromises set forth
               in the Agreement and to fulfill the purposes of both the Robinson and Grogan
               receiverships. The Settling Insurers have asserted that the Injunctions are a
               necessary prerequisite for entry into the Settlement Agreement, and the Settling
               Insurers have informed the Receiver that they will not consummate the settlements
               and compromises set forth in the Agreement, or pay their respective Settlement
               Amounts in the absence of the Injunction.

        Wherefore, IT IS HEREBY ORDERED and ADJUDGED:

       (1)     The Motion is granted.

       (2)     The Agreement settling and releasing the insurance coverage claims of Nancy
               Gibson, as court-appointed Receiver for Robinson and Grogan, against the Settling
               Insurers is hereby fully and finally approved.

      (3)      Settlement proceeds shall be paid to the Receiver, Nancy Gibson, to be held by the
               Receiver in a QSF, until such time as this court approves the establishment of a
               Trust and appropriate procedures for the Trust to distribute the settlement proceeds
               to Asbestos Claimants.

       (4)     Pursuant to the Court's inherent equitable authority,(a) all Persons who hold or
               assert, or may in the future hold or assert, any Claim against Robinson, Grogan, or
               the Receiver arising in connection with the activities covered by the Policies, or in
               connection with the activities of Robinson or Grogan giving rise to the Claims that
               have been made or that could be made under the Policies, and (b) all Persons who
               may claiin to be an insured, additional insured, or otherwise entitled to any benefit
               under the Policies, are permanently stayed, barred, restrained, and enjoined frorn
               asserting any such Claim or right to entitlement, from comrnencing a proceeding,
               or taking any other action against ACE Fire Underwriters Insurance Company,
               ACE Property & Casualty Insurance Company, Motorists Commercial Mutual



Exhibit B043                                   H-4
               Insurance Cornpany, or American States Insurance Company (collectively, the
               "Settling Insurers") or the persons and entities defined in the Agreement as "Insurer
               Parties" for the purpose of obtaining any recbvery or other relief frorn the Settling
               Insurers or the Insurer Parties based on, under, arising out of, related or attributable
               to, and/or in connection with the Policies.

      (5)      All clairns for contribution, allocation, subrogation, and equitable indemnity, or
               similar claims, against any ofthe Settling Insurers (collectively, "Contribution
               Claims"), whether by parties appearing before the Asbestos Claims Court or not,
               are hereby BARRED pursuant to the Court's inherent equitable authority. All
               Contribution Claims against any of the Settling Insurers shall be channeled to the
               QSF established to hold the Settlement Amounts paid by the Settling Insurers or to
               any Trust to which the funds in the QSF are transferred following an order by this
               Court authorizing such transfer.

       (6)     This is a final order and judgment for purposes of appeal under Rule 4(1)(a) of the
               Montana Rules of Appellate Procedure.

               DATED AND ELECTRONICALLY SIGNED AS NOTED BELOW.

               / /2020


               Arny Eddy, Asbestos Clairns Court Judge




Exhibit B044                                    H-5
               IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA


  IN RE ASBESTOS LITIGATION,
                                                       Cause No. AC 17-0694

         Consolidated Cases                     AFFIDAVIT OF ALLAN MCGARVEY
                                                  (Robinson Insulation Receivership)




         State of Montana )
                          )ss
         County ofFlathead)


         Allan M.McGarvey, being first sworn, deposes and states:

  1. I am an attorney ofrecord for hundreds of plaintiffs with asbestos claim cases

     in this Court. I have personal knowledge of the matters herein with respect to

     the proposed Settlement Agreement between the Receiver for Robinson

     Insulation Company and the Settling Insurers.'

 2. The clients represented by my firm include asbestos claimants with cases in this

     Court, many of whom claim exposures during the insurance coverage period of

     the insurance coverages settled by the Receiver, and many of whom do not have




   "Settling Insurers" refers to Ace Fire Underwriters Insurance Company and Ace
 Property & Casualty Insurance Company, Motorists Commercial Mutual Insurance
 Company and American States Insurance Company and such insurers' affiliated
 and predecessor insurance entities as defined in the Settlement Agreement.



Exhibit C001
     wholesaler, or retailer ofthe same vermiculite products for which my clients

     assert the liability of manufacturer Robinson Insulation Company.

  12.Attached is a transcript of a deposition of Owen Robinson, in which he testified

     as a Rule 30(b)(6) witness on behalf of Grogan Robinson Lumber Company(Tr

     p.11, line 24)to the following:

                p. 10
                5 ,.. Is there any common ownership between the
                6 two companies?
                7 A: Yes,there was. Yes.

                p.14
                18 Lumber Yard Supply
                19 was the -- was the wholesale arm of what we considered as
                20 our company. Grogan Robinson Lumber Company was the retail
                21 arm of what we considered our company.

                p.16
                14 ... Did Lumber Yard Supply sell
                15 Zonolite on a wholesale basis in the 1977 to 1991 time
                16 period?
                17 Yes.

                p.17
                11 A. It was used as an attic insulation. That was
                12 primarily its only use, Zonolite itself. There were other
                13 products that were made by Robinson Insulation, but they
                14 were never retailed by Lumber Yard Supply.
                15 Q Was Zonolite the only vermiculite product that was
                16 sold by Lumber Yard Supply in the '77 to '91 time period?
           17 A Yes.

 13. I have been working with the Receiver and attomeys in the Odegaard Kovacich

     Snipes firm in drafting of a "Trust Distribution Procedure(TDP)proposal for




Exhibit C002
           the distribution ofproceeds ofthe settlement to claimants meeting coverage,

           exposure, and medical criteria, which drafting is modeled on the type of TDP

           used in bankruptcies of asbestos manufacturers. It is my expectation and intent

          to present to the Court by the time the proposed QSF is funded, a proposal for

           an equitable distribution mechanism and the appropriate procedures for

          approval thereof.

                   FURTHER THE AFFIANT SAYETH NOT.

   Dated this 21st day of May,2020




   SUBSCIUBED AND WO=?Tfo me this                                           day of r14.,
   2020.
                                                                       c for the State of Montana
                                                             Residinl
    ,,,i,,i,,,,,,,,,   Et14_1c1.ifT%r(Fifjiii.BEIUCMfMINGS
                                                             My Commission ex
  ,
--„, \‘‘           l'.--3
                     oz
-:*                        State of Montanoar the
                     ;t-z     Residing at
---:.`fl        ,,,::
          oFmo1.4-        Kalispell, Montana
         iiiiti‘\\` My Commission Expires
                            July 20, 2020




 Exhibit C003
     HARTLE: OWEN ROBINSON - 30(B)(6)

                                                                    Page 1
1                       MONTANA ELEVENTH JUDICIAL DISTRICT
                                  FLATHEAD COUNTY
2
        JEREMIAH HARTLE and KAREN           )
3       HARTLE, husband and wife,           )
        individually and on                 )
4       behalf of their minor               )
        children,                           )
5                                           )
                              Plaintiff,    )
6                                           )
        v.                                  )   Case N . DV-18-532(B)
 7
        CONAGRA BRANDS, INC., et
 8      al.,

 9                           Def.endants.

10

11            VIDEOTAPED 30(b)(6) DEPOSITION OF OWEN ROBINSON

12

13                 On the 15th of October, 2019, beginning at

14    10:00 a.m., the videotaped 30(b)(6) deposition of OWEN

15    ROBINSON was heard at The Staybridge Suites Great Falls,

16     201 Third Stret Northwest, Great Falls, Montana, before

17    Holly E. Fox,         Court   Reporter and Notary Public.

18

19

20

21

22

23

24

25



     hglitigation.com


 Exhibit C.1.001
    HARTLE: OWEN ROBINSON - 30(B)(6)

                                                      Page 2                                                               Page 4
     1              APPEARANCES                                 1                              INDEX
     2                                                          2
     3   APPEARING ON BEHALF OF THE PLAINTIFFS:
                                                                3                                                           Page
     4       MATTHEW BERGMAN and BRENDAN LITTLE
             (via videoconference)                              4    EXAMINATION
     5       Attorneys at Law
                                                                             Hy Mr. Bergman                                     6
             Bergman Draper Oslund
     6       821 Second Avenue, Suite 2100
             Seattle, Washington 98104                          6
             matigbergmanlega1.C6M
             brendangbergmanle.gal.com                          7                           E X H I B I T S
     8                                                          8
             ETHAN WELDER (telephoninally)                                                                                  Page
                                                                9   No.          Description
     9       Attorney'ab Law •
             McGarvey, Heberling, Sullivan & Lacey, P.C.       10     1     Notice of 30(b).(6) deposition                   11
    10       345 First Aimnue East                             11     2     Third Party Defendant Grogan Robinson            13
             Kalispell, Montana 59901
    11       eweldergmcgarveylaw.com                                        Lumber Company d/b/a Lumber Yard Supply's
    12                                                         12           Responses and Objections to Plaintiffs'
         APPEARING ON BEHALF OF THE THIRD-PARTY
                                                                            First Interrogatories and Requests for
    13   DEFENDANTS ROBINSON INSULATION COMPANY AND
         GROGAN ROBINSON LUMBER COMPANY d/b/a LUMBER YARD      13           Production
    14   SUPPLY:                                               14     3     Transcript of 30(b)(6) deposition of WBC's       27
    15       NATHAN A. HUEY, ESQ.
             Attorney at Law                                                corporate representatives
    16       Gordon Rees Scully Mansukhani                     15
             201 West Main Street, Suite 101                                                                                 31
                                                                      4     Material Safety Data Sheet, two pages
    17       Missoula, Montana 59802
             nhueyggrsm.com                                    16
                                                                      ,
    18                                                         17
    19   APPEARING ON BEHALF OF THE THIRD-PARTY
         DEFENDANTS HUTTIG BUILDING PRODUCTS, INC.,            18
    20   PALMER G. LEWIS, and ACE HARDWARE:                    19
    21       CHRISTY MCCANN and DANIEL AUERBACH                20
             (telephonically)
    22       Attorneys at Law                                  21
             Browning Kaleczyc Berry & Hoven, P.C.             22
    23       201 West Railroad Street, Suite 300
             MisSoula, Montana 59802 •                         23
    24       chriatygbkbh.com                                  24
             danielgbkbh.com
                                                               25
    25


                                                      Page 3                                                              Page 5
     1       APPEARANCES, continued                             1         Ths following proceedings were had aad testimony
     2
                                                                2   taken:
     3   APPEARING ON BEHALF OF DEFENDANT AND THIRD-PARTY
         PLAINTIFF WESTERN BUILDING CENTER:                     3                        *** * ** *** *
                                                                4
             BENJAMIN J. HAMMER, ESQ. (Telephonically)
                                                                5              THE VIDECGRAPHER: Let the record show that this
     5       Attorney at Law
             Hammer, Quinn & Shaw, PLLC                         6   is the time and place designated for the videotaped
             100 Financial Drive, Suite 100                     7   deposition of 30(b)(6) witness Cwen Rdbinson in the matter
             Kalispell, Montana 59904-0310
     7       benhammereattorneysmontana.com
                                                                8   of Jeremiah Hartle and Karen Hartle, rdaintiffs, versus
     e                                                          9   ConAgra Brands, Inc., et al., defendants, in the Montana
     9   APPEARING ON BEHALF OF DEFENDANT CONAGRA BRANDS,
                                                               10   Eleventh Judicial District Court, Flathead County, Cause
         INC.:
    10                                                         11   Number DV-18-52- -- 532(B).
            MAXON DAVIS                                        12       The date today is October 15, 2019. The tire on the
    11      Attorney at Law
                                                               13   monitor is -- is 10:04. My namv is Wade Larson. I'll be         •
            Davis, Hatley, Haffeman & Tighe, PC
    12      101 River North Drive                              14   operating the carrera today. . The oourt reporter is Holly
            Milwaukee Station, Third Floor                     15   Fox,
    13      Great Falls, Montana 59401
                                                               16         And I now ask counsel to PaPAAP voice-identify
            max.davis@dhhtlaw.com
    14                                                         17   themselves and state wiscrn they represent.
    is                                                         18            MR. BERGMAN: Matthew Bergran for the plaintiffs.
    16
                                                               19              MR. LITTLE: Brendan Little for the plaintiffs.
    17
    le                                                         20              MR. HUEY: Nathan illy for Lunber Yard Sqoply and
    19                                                         21   Robinson Insulation ampany.
    20
                                                               22              MR. DAVIS: Ifrox Davis for ConAgra.
    21
    22                                                         23              VS. MCCAW: Christy McCann for   --
    23                                                         24             KR. HOER: Ben -- go ahead.
    24
    25
                                                               25             MS. MCCANN: Caristy McCann for Huttig Building


   hglitigation.com


Exhibit C.1.002
   HARTLE: OWEN ROBINSON - 30(B)(6)

                                                                 Page 6                                                              Page 8
     1   Products, Palmer G. Lewis, and Axe Hardware.                     1    old natie, Grogan Robinson Lumber Company. So =-
     2             IC, HAMMER: Ben Hammer for Western Building            2             (By Mr. Bergman) I understand, sir, and --
     3   Center.                                                          3        A   Okay.
     4             bal. WELDER: Ethan Welder for plaintiffs.              4            I didn't mean to interrupt you, sir, so please --
     5             MR. AUERBACH: Dan Auerbach for Ace Hardware,           5    please --
     6   Huttig, and Palmer G. Lewie.                                     6        A    No, that's fine.
     7              THE VIDEOGRAPHER: Is that everyone?                   7        Q    -- finish.
     8         Would the reporter please swear in the witness.            8             Can you trace for us the p ugLess of your career
     9                                                                    9    from the tirm -- from the time you graduated from high
    10                        OWEN ROBINSON,                              10   sdhool to the time you retired?
    11   having been first duly sworn by the Court Reporter, was          11       A    Yes. When I graduated from high school, I spent a
    12   examined and testified as follows:                               12   couple of years when I was in college working for the
    13                                                                    13   company. I think that would have been '65, '66 and '67,
    14                           EXAMMATION                               14   And then I moved to Loa Angeles. Came back to work for the
    15   BY MR. BERMAN:                                                   15   carpany in 1976. And that's when my career as a full-time
    16         Q   Good morning, sir.                                     16   employee started, in 1976;
    17         A   Good morning.                                          17            I was brought there as -- as the cocluter guy. In
    18         Q   Could you please introduce yourself.                   18   those days, you bought a computer and then hired somebody
    19         A   Ny name is Owen Robinson,                              19   to write the software. Nowadays you buy the software, and
    20         Q   And, Mr. Robinson, where do you live?                  20   the computer comes with it. So I wrote all the software
    21         A   I live here in Great Falls, Montana.                   21   for -- for -- and!at that time it riculd have been GrOgan
    22         Q   And, sir, what is your relationship to Grogan          22   Rdbinson Umber Olompady. And I wrote it --Viol timber Yard
    23   Robinson?                                                        23   Supply would have been the -- would have been astbeidiaiy.
    24         A   Grogan Robinson? I was -- I ended up my career         24            So I wrote the software for accounts receivable,
    25   with Grogan Robinson as president and CEO.                       25   Mostly accounts receivable, but also accounts payable and


                                                              Page 7                                                               Page 9
     1         Q   And can you just briefly forward for us the             1   got into the general ledger when they finally decided that
     2   progress of your career7 And I guess, before I do that,           2   we would -- we finally decided that it %cull be better to
     3   are you currently retired, sir?                                   3   buy a ocuputer that had software on it. That would have
     4         A   I am, except for being on the -- except for being       4   been probably --
     5   on the city commission. But I consider that work for the          5       Q       And did you work --
     6   community, not -- not a career. I get paid $312 a month,          6               (Sirrultaneous talking.)
     7   if that answers the question.                                     7       A    I'm sorry. Excuse me. Go ahead, Mt. Bergman.
     8         Q   That does, sir. That probably pays for the Maalox       8       Q       Did you work for Grogan Robinson continually from
     9   you need to ingest to put up with that. So 1 -- I cannend         9   1976 until the time you retired?
    10   you for your service.                                            10       A       Yes.
    11             MR. HUEY: Mr. Bergman? Mr. Bergman, I'm sorry.         11       Q       And you testified that in the '65 to '67 pericd
    12   This is Nathan Huey.                                             12   you worked for -- and you said 'the company.'
    13         I wonder if we could just clarify for the record when      13               Was that also Grogan Robinson?
    14   we talk about Grcgan Robinson which entity we're actually        14       A       Yeah, it was. One of those years I worked for
    15   referring to, because it's a little bit of a cuiplicated         15 'Missouri River linter .Ciartaapy; uhich was a Subsidiarya
    16   corporate history.                                               16   Grogan Robinsonat Fort'Behton. They had a little luMber
    17     '       MR. BERGMAN: Indeed. We're referring to Grogan         17   yard in Fort Benton. There was a big hailstorm, and I went
    18   Robinson as sucoasstrto Lumber Supply (sic].                     18   back -- went and worked there that summer. The other two
    19             THE DEFONENC: Right. When'I -- the business that       19   would have been in Great Falls for Grogan Robinson.
    20   you're concernedabout is reallylAnter Yard Supply, and it        20               THE CCURT REPORTER: I'm sorry. Is someone on the
    21   %as at the time. And we had to ciabge the name When I-aold       21   line7 Could you mute ycur phone -- mute your line?
    22   Luker Yard Supp1Y:in 2015'; Toe -capany that bought it,          22               MR. DAVIS: Sounds like they did.
    23   WicsAn Supply, also bougat'the naMe. It todk tie arco.14         23               THE COURT REPORTER: Thank you,
    24   years to close down the company, so Ihad'to dharlge lt. `1,      24       Q       (By Mr. Bergman) Sir, did -- have you ever worked
    25   had to find a name for it, and I cboee to go badlc to the        25   for Robinson Insulation Ccnpany?


   hglitigation.com


Exhibit C.1.003
   HARTLE: OWEN ROBINSON - 30(B)(6)

                                                                Page 10                                                               Page 12
     1       A     Never.                                                 1    deposition here today?
     2        Q    Okay. And is tbere,a. relaicUehip betWeen.GrOgan       2       A     Yes.
         'RObinsan'ani Rebinson-Insulation Company?                        3       Q    And you understand that you are the -- you are the
     4       A    lp",)                                                   4    corporate representative for those entities in this
     5       Q     Okay. Is there any.-cOmmon.omaer614 between the         5   testimony?
     6    two companies?                                                  6        A      Yes.
     7       A    .Yes, there .was. Yes.                                  7       Q       If you could turn to Page 2 of Ekhibit 1.
     8       Q     And can you describe that for us, please, sir.         8       A     (Complies.)
     9        A    Yes. Robinson Insulation started because my        9           Q     You see at the bottom of Page 2 of Exhibit 1 there
    10    father, he graduated from Princeton University in 1936.    10        are specific topics, and that they -- there's -- they
    11    And it was during the recession. There wasn't enough -- my 11        ccutinue 1 through 3 on Page 2 of Eibibit 1, and then
    12   great-grandfather and my grandfather would not hire my dad       12   continue on Page 3 and 4 of Exhibit 1.
    13   in the company because it was during the recession, and to       13            Do you see those topics, sir?
    14   do that, they would have had to fire somebody. We had some       14       A      I do.
    15   line yards throughout Montana and North Dakota,                  15       Q    And are you the witness that has been designated
    16            And so he worked in the steel mills. He wasn't a        16   by Grogan Robinson and Luber Yard Supply to testify on
    17   very strong man, He just hated it. And so the opportunity 17          behalf of the 12 topics set forth on Exhibit 1?
    18   came; my grandfather bought a company and named it Robinson 18            A      Well, I -- it's kind of hard to answer since it's
    19   Insulation, made my dad a partner in it, but he -- but my        19   no longer a corporation     But, yes, I suppose I would be
    20   grandfather was the biggest owner in it. And they started        20   the one.
    21   a company -- that company, and it sold what ended up being       21              MR. HUEY: And just for the record, xe did serve
    22    Zonolite insulation, but it was called Unifill * at the         22   objections to Topics 9, 11, and 12.
    23    time.                                                           23            MR. BERGMAN: I understand. Thank you, Counsel.
    24        Q    And was your father Brooks Robinson, sir?              24       Q    (By Mr. Bergman) I would then -- at this point, if
    25       A     Yes, my father v.as Brooks Robinson.                   25   I could ask the court reporter to pull out Envelope 3 and


                                                              Page 11                                                                 Page 13
     1             Later in that corrpany, my -- my uncle, Dave           1    nark it as EXhibit 2.
     2    Robinson, who used to work for W.R. Gtace, left that             2            (Exhibit 2 marked for identification,)
     3    ccepany and went to work for Robinson Insulation. So at          3       Q    (By Mr. Bergman) Mr. Robinson, you've been handed
     4    one time there was three owners: My grandfather, Fred            4   Ekhibit 2, and I guess my question is, are these the
     5    Robinson; my father, Brooks Robinson; and his brother, my        5   inteuveatory responses that Grogan Rebinson Luther Cbmpany
     6    uncle, Dave Robinson. And my grandfather died. Then there        6   d/b/a Umber Yard Supply furnished in this case?
     7    were only two owners: Brooks and Dave.                           7       A   Yes, they appear to be. Yes.
     8        Q    And when do you recalli4r. Dave Robinson working        8       Q    Okay. I'm going to be asking you some questions
     9    for W.R. Grace, and when did he come to work for Robinson       9    about the responses that are eet forth in EXhibit 2, but
    10    Insulation?                                                     10   before I do that, air, can you describe in general terms
    11        A    Gee. I'm only guessing. I really don't know.           11   the nature of the business of Grogan luMber company?
    12    But I think it wOuld have been about 1978.                      12            And for purposes of my examination today, I'm
    13        Q    Okay. And, again, no one wants you to guess,           13   focusing on the period between 1977 and 1991.
    14    Mr. Robinson.                                                   14            MR. HUEY: And you mean LuMber Yard Supply,
    15             Would it be your best estimate it   was   in the       15   Mr. Bergman?
    16    mid-'700                                                        16              MR. BERGMAN: I do.
    17        A    That would be an estimate, yes.                        17           TEE DEPONENT: Yeah, I can answer that.
    18        Q    Okay. Sir, I'd ask tbat the court renorter             18      Actuaily-- actually, theywere-two seperete .00mpa4es
    19    provide you with Exhibit 1.                                     19 'at-thatfime: Giogan Robinson and Wilber Yard 4ply. .And;
    20             (Exhibit 1 marked for identification.)                 20    believe these areamershere46fertcaumberiardSUpplY,
    21        Q    (By Mr. Bergman) Mr. Rdbinson, I'm -- you've been  21 ` heOauseluMherlard Stpply.a.thattime Was'e
    22    handed Exhibit 1, which is the notice of 30(b)(6)           22 thuildingmuteriels 4isiness. GOole,lan RObinson had al4ne
    23    deposition in this ratter. Do you understand, air, that     23 Yards Pg'retai4j#eiY.Ardi.
    24    you're testifying an bebalf of -- of Grogan Robinson LuMber 24       And so-these:rPfcr.9 4111Rer yard Supply. It's ribt
    25    Carpany and Wilber Yard Supply in the context of this       25   just a d/b/,a. It happens to be a d/b/a because we changed



    hglitigation.com


Exhibit C.1.004
    HARTLE: OWEN ROBINSON - 30(B)(6)

                                                           Page 14                                                                Page 16
     1   the name at -- in 2015 again, butat that time Lumber Yard          1    Supply andrany other wholesalers. And Lubber Yard Supply
     2 Supply was a -.- was a separate carpanÿ -- madly owned by            2    wbuldhave been a Wholesaler zelling:to Grogan Robinson and
     3   Grogan Robinson, by the way -- but it was a separate               3 'other retail yards.
     4 .carpany doing business as Lumber Yard Supply Cbbpany.               4        Q     And in addition to -- did Lumber Yard Supply
     5       And then there was Grogan Robinson Lumber anpany that          5    furnish all of the products that were sold by Grogan
     6   also had some -- one of their subsidiaries was linter Yard         6    Robinson? Or did Grogan Rdbinson obtain products frcm
     7   Snpplytecause they owned most of it, lout they alsobad             7    other -- other entities?
     8   other subsidiaries and also just Grogan Robinson Lurber            8        A '-.Crtgan Robinson prbbablybought 30 to 35 percent
     9   Carpany as a retail' lumberyard.                                   9    of their materials from LUmber Yard Supply. They were
    10       Q      (py Mr. Bergman) Was Lubber Yard Supply and Grogan      10   the -- Lumber Yard Supply's biggest custarer.
    11   Lumber -- so I want to rake sure I'm clear an my                   11       Q     And did Lumber Yard Supply furniSh wholesale
    12   nomenclature.                                                      12   Zonolite?
    13              There was Lubber Yard Supply, and then   was   it, in   13             (Clarification by the court reporter.)
    14   the '77 to '91 period, referred to as Grogan Lumber                14       Q     (py Mr. Bergman)'D'id LUmber Yard Supply sell
    15   Company?                                                           15   Zonolite 64 a wholesale basis in the 1977 to 1991 tiine
    16       A      Nb, not really. There was a -- I'll try and             16   period?
    17   re-explain it. I'm not sure I'm being clear.                       17       A     Yes.
    18              But,during that periodcf.time-, Lubber Yard Supply      18       Q     And did Lurber Yard SupplY sell or supplylono1ite
    19   was the -..- Was the wholesale armiof What we Considered as        19   on a wholesale basis to the GLugan Robinscu entities in the
    20   our Cobpany. Grogan RObinson Lubber Company Na5 the retail         20   1977 to 1991 tire period?
    21   arb.of what W8 considered bur bobpani.                             21       A ; Yes. i
    22       Q      Okay. I appreciate that clarification, sir.             22       Q     What percentage -- roughly speaking, sir -- was
    23              Did Grogan Robinsan Lumber Company and Lumber Yard      23   the sale of Zonolite by Lumber Yard Supply relative to
    24   Supply operate out of the same location?                           24   other products sold by the cavany in the '77 to '91 time
    25       A      No.                                                     25   period?


                                                             Page 15                                                                 Page 17
     1       Q      A11 right. What were the relative locations of          1        A     I can't give you an exact percentage, but it vas a
     2   the boo entities, sir?                                             2    very small part of their business. Very small.
     3       A      Well, Lumber Yatd SUpply I.a location in Great          3        Q     Ckay. And, again, sir, I'm not asking you to
     4   Falls down near the river -- Missouri River. Grogan                4    guess, No one wants you to guess.
     5 'Robinson Umber Company had%a -- at that -- during tho6e             5              Would you say it was 5 percent? Was it more or
     6   yearsthat you refeiLed to, had a retail' --1.tWo retail.           6    less than 5 percent?
     7   yards in Great Valid: Cne downtownand'the other on the             7        A     Less than 5 percent, easily.
     8   west side. They had a retail yard in Havre, 14ntana, They          8        Q     Okay. And what were the uses of Zonolite,    DO   far
     9   had a retail yard - although under- a different company's          9    as you know, in the '77 to '91 time period for which it was
    10   name -- in Fort Benton called Missu7rri RiVet Lumber               10   sold by Lubber Yard Supply?
    11 ,- Ctrpany. They had a retail yard in Helena called Peterson         11       A     It was used as an attic insulation. That was
    12 :Lumber Cobpany, and they had retail yard in Butte Called            12   primarily its only use, Zonolite itself. There were other
    13   Pioneer Lpmber Company.                                            13   products that were made by Robinson Insulation, but they
    14       Q      All right. Sir, Lumber Yard Supply, what                14   were never retailed by Lumber Yard Supply.
    15   wholesale products did it furnish?                                 15       Q     Was Zonolite the only vermiculite product that vas
    16       A      It -- well, almost -- as many building material         16   sold by Lumber Yard Supply in the '77 to '91 time period?
    17   products as we could represent. Biggest products would             17       A     Yes.
    18   have been lumber and plywood. And we had roofing. We had           18       Q       Are you aware of other applications for Zonolite
    19   windbws, siding. And -- and that's all that really comes           19   besides attic insulation?
    20   to rind right now. But we had a lot of little smaller              20       A     No, I -- well, one exception. I think that
    21   products too.                                                      21   they -- some people would use it and put it in soil as
    22              And Lumber'Yard Supply did sell to Grogan               22   a -- as a moisture reliever, but that's not what we sold it
    23   Rdbinson, as well as -- as other Cobpanied. So- Grogan             23   as. But some people would say, Well, I'll put Zonolite and
    24 ,Robinson would have been like any other retail lumber               24   mix it with my soil, and it retains moisture a little
    25   companyin the state. And they bought from Lubber Yard              25   better. But that vas not what we sold it ad. We sold it


   hglitigation.com


Exhibit C.1.005
Exhibit 1


IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA




     IN RE ASBESTOS LITIGATION,                       Cause No. AC 17-0694



                 Consolidated Cases            INSURED CLAIMS QUALIFIED

                                                SETTLEMENT FUND TRUST




1.     Name and Purpose of the Trust. The Trust shall be known as the Insured

Claims Qualified Settlement Fund Trust (hereafter, the "Trust"). The purpose of

the Trust is to create a trust entity to assume and take assignment of all rights and

obligations of the Receiver (as defined herein) for Robinson Insulation Company

and Grogan Robinson Lumber Company with respect to settled liability insurance

coverage of Claims (as defined herein) against those entities, and to fulfill

distribution obligations arising from the settlement of insurance claims. The

Trustee shall receive and distribute the Contributions referenced in Paragraph 2

below in a manner consistent with the terms and conditions described in the

Settlement Agreement(as defined herein and attached hereto as Exhibit 1 and

incorporated herein by this reference) to Insured Claimants (as defined herein) so




Exhibit H003
as to resolve the personal injury clairns to the extent of such liability insurance

coverage. The Trust is established as a qualified settlement fund ("QSF") in

accordance with 26 U.S.C. § 468B and its corresponding regulations, 26 C.F.R. §

1.468B.

2.     Contributions to the Trust. The following contributions (the

"Contributions") will be made to the Trust:

       A. Upon fulfillment of the conditions in the Settlement Agreement including

Court approval, Settlement Amounts totaling $11,625,000.00 shall be paid to the

Trust by Insurers (as defined herein) which have resolved their obligations under

Policies (as defined herein) with respect to Claims against the Robinson Entities

(as defined herein) and Grogan Entities (as defined herein).

       B.      Upon any future Court-approved settlement of insurance obligations

of other insurers with respect to Claims against the Robinson Entities and Grogan

Entities, all resulting payments from such insurers or liquidators of insolvent

insurers which have resolved their insurance obligations shall be paid to the Trust.

       Contributions made to the Trust shall not be construed as fines, penalties,

monetary sanctions, or punitive damages.

3.     Assignment and Assumption of Rights and Responsibilities. Subject in

all events to the terms of the Settlement Agreement, all rights and responsibilities

of the Receiver (as defined herein) with respect to the above described




Exhibit H004
Contributions, and distributions thereof, including all rights and duties of the

Receiver arising under the Settlement Agreement, are hereby assigned to and

assumed by the Trust, and the Receiver and Receivership estate shall have no

further duties with respect thereto. The Trust shall indemnify the Receivership

estate and Receiver for any clairn, liability, or defense expense arising from the

assignrnents and assumptions of rights and responsibilities under this Trust and the

Receivership estate.

4.     Dispositive Provisions. Trust funds shall be used as follows:

       A.      Payment ofIncome and Principal. During the terrn of the Trust, the

Trustee shall pay or apply such part (or all) of the income and principal of the

Trust to resolve Insured Claims against the Robinson Entities and Grogan Entities,

which payments are subject to the other terms and provisions of the Trust and

requirements of the Settlement Agreement.

       B.      Trust Distribution Procedures. Payments on Insured Claims shall be

made pursuant to the terms of a Court-approved Trust Distribution Procedure

created to afford equitable claim resolution of Insured Claims in a manner

consistent with claim values in the tort system.

       C.      Trust Administration. Costs of administration of the Trust, including

payment of the Trustee's fees and expenses, such as professional accounting

services, shall be paid by the Trust frorn the Trust Funds.




Exhibit H005
5.     Activities and termination. The activities of the Trust shall be limited as

follows:

       A.      No Authority to Conduct Business. The purpose of the Trust is limited

to the matters set forth herein, and the Trust shall not be construed to confer upon

the Trustee any authority to carry on any business or activity for profit.

       B.      Termination of the Trust. The Trust shall terrninate upon distribution

of all trust assets and upon order of the Court.

       C.      Alterations, Amendments, and Revocation. The Trustee's duties may

be altered, arnended, or revoked frorn tirne to tirne but only (a) in a rnanner that is

consistent with the Settlement Agreement and purposes above described and (b) is

ordered by the Court.

6.     Trustee

       A.      Initial Trustee. The initial Trustee of the Trust shall be Kent Saxby,

221 lst Avenue East, P.O. Box 3038 Kalispell, MT 59903 (hereinafter referred to

as the "Trustee").

       B.      Management of the Corpus of the Trust. The Trustee shall be

empowered to manage the corpus of the Trust as it appears advisable in order to

effectuate the purposes of the Trust. This authority shall include, but not be limited

to, the investment of the monetary assets of the Trust and earnings thereon, if any,

in one or more money market accounts which shall be treated as a single fund




Exhibit H006
without distinction between principal and income. For purposes of this paragraph,

"money rnarket accounr shall mean a money fund whose objectives are current

incorne consistent with liquidity and low risk, the maintenance of a portfolio of

high quality, short-terrn rnoney rnarket instrurnents, and maintenance of a constant

$1.00 net asset value per share. All investments shall be rnade so as to at all times

provide sufficient liquidity to meet the anticipated cash needs of the Insured

Claims Qualified Settlement Fund Trust. Subject to the goal of rnaintaining

adequate liquidity, the Trustee may invest some of the rnonetary assets of the

Trust, in the sole discretion of the Trustee, in high quality, low risk investments,

such as United States Treasury bills and other United State Government-backed

securities. Medium risk, high risk, or speculative investrnents are expressly

prohibited.

       C.      Continuing Jurisdiction of Court. The Court shall have continuing

jurisdiction of the administration of the Trust and the performance of trust duties

by the Trustee. In order to enable the Court to exercise its continuing jurisdiction,

the Trustee shall report to the Court once every six rnonths on an accounting of

Trust assets and payments, including amounts maintained in order to pay any liens

and specifically Medicare and/or Medicaid liens, including arnounts set forth in

final demand letters from Medicare and Medicaid. The reports prepared by the




Exhibit H007
Trust for the Court shall also be provided in electronic format to the Insured

Claimants' counsel.

7.     Express Powers of Trustee. Without in any way limiting the power and

discretion conferred upon the Trustee by the other provisions of the Trust or by

law, the Trustee is expressly authorized and ernpowered as hereinafter set forth:

       A.      Payment ofExpenses ofAdministration. To incur and pay any and all

charges, taxes, and expenses upon or connected with the Trust in the discharge of

its fiduciary obligations under the Trust. All such payments shall be made using

the assets of the Trust.

       B.      Retention ofProperty. To hold and retain all or any part of the Trust

in the forrn in which the sarne may be at the time of the receipt by the Trustee, as

long as it shall deem advisable, and without any liability for any loss of principal

or income by reason of such retention.

       C.      Preservation ofPrincipal. Notwithstanding any other provision in the

Trust, to at all times hold, manage, invest, and reinvest the assets of the Trust in a

manner designed to preserve the accrued income and principal of the Trust for the

purposes of the Trust.

       D.      Retention of Investment Advisor and Other Consultants. To engage

the services of (and pay compensation to) an investment advisor, accountants,




Exhibit H008
agents, managers, counsel, or other consultants with respect to the management of

investments ofthe Trust, the management of the Trust, or any other matters.

        E.     Execution ofDocuments of Transfer. To rnake, execute, acknowledge,

and deliver any and all documents of transfer and conveyance and any and all other

instruments that may be necessary or appropriate to carry out the powers herein

granted.

       F.      Resolution of Claims. The Trustee is authorized to resolve claims

pursuant to the terms of Trust Distribution Procedures that are approved by the

Court, and to exercise all decisions, claim acceptance, and discretion described

therein, including with respect to proof of claim requirements, exceptional clairn

valuation, and setting and adjustment of a payrnent percentage. The Trustee shall

assurne and fulfill all requirements of the Settlement Agreement, including

provisions for indemnity of insurers and releases by claimants.

       G.      Resolution of Reimbursement Claims and Liens. The Trustee is

authorized to negotiate and compromise Medicare liens or reimbursement claims

and Medicaid liens or reimbursement clairns on an individual-by-individual

Clairnant basis. No payrnent from the Trust to an individual Claimant shall be

made until all Medicare and Medicaid liens or reimbursement claims with respect

to that individual Claimant are identified and such liens or reimbursement claims

with respect to that individual Insured Clairnant have been satisfied or resolved in




Exhibit H009
writing by the appropriate state or federal agency. The Trustee shall require, as a

condition of any payrnent to an Insured Claimant, that such Claimant provide all

necessary information to fulfill any Medicare and/or Medicaid reporting

obligations.

       H.      Litigation. Upon obtaining approval of the Court, to institute and

defend litigation in the narne of the Trust.

       I.      Execution of Contracts and Agreements. At the direction of the Court,

to make, execute, acknowledge, and deliver any and all contracts or agreements on

behalf of the Trust. Such agreernents may include settlement agreements and

qualified assignment agreernents to effectuate settlements governed by sections

104(a)(2) and 130 of the Internal Revenue Code of 1986, as amended.

       J.      Discretion in Exercise of Power. To do any other acts that it deerns

proper to effectuate the purpose hereof and to exercise the powers specifically

conferred upon it by the Trust.

8.     Advice of Counsel. The Trustee rnay from tirne to tirne consult with counsel

with respect to any question arising as to compliance with this Trust. The Trustee

shall be fully protected, to the extent permitted by law, in acting in reliance upon

the advice of counsel.

9.     Trustee Compensation & Expenses. The Trustee, and any successor

Trustee, shall receive payment for services in accordance with the Trustee's




Exhibit H010
schedule of rates in effect at the time such cornpensations becornes payable,

without reduction for any other fees or other cornpensation paid to consultants or

others, except to the extent required by applicable law. The Trustee's

cornpensation may be paid by the Trust, from the Trust funds, without Court

approval. The Trustee shall be reirnbursed for reasonable expenses, including

travel expenses reasonably required and incurred by such Trustee in the

performance of the Trustee's duties.

10.     Successor Trustees.

        A.     Vacancy Caused by Resignation or Removal. The Trustee rnay resign

as Trustee of any trust hereunder at any time by written notice delivered to the

Court with continuing jurisdiction over this Trust. Such resignation shall be

effective upon the written appointment of a successor Trustee. The Court shall

have the power to appoint a successor Trustee. In default of such appointment, the

Trustee shall petition the Court to appoint it successor. All of the Trustee's fees

and expenses (including reasonable attorneys' fees) attributable to the appointment

of a successor Trustee shall be paid by the Trust. No bond or other security shall be

required of the Trustee or successor Trustee in any jurisdiction. Any successor

Trustee shall have the sarne powers, authorities, and discretion as though originally

narned as the Trustee.




Exhibit H011
       B.      Acceptance of Appointtnent of Successor Trustees. Acceptance of

appointment of a successor Trustee shall be in writing and shall become effective

upon receipt by the Court of notice of such acceptance. Upon the acceptance of

appointment of any successor Trustee, title to the Trust shall thereupon be vested

in said successor Trustee without the necessity of any conveyance or instrument.

Each successor Trustee shall have all the rights, powers, duties, authority, and

privileges as it initially narned as a Trustee hereunder.

       C.      Preservation of Record of Changes to Trustees. A copy of each

instrument of resignation, rernoval, appointment, and acceptance of appointment

shall be attached to an executed counterpart of the Trust in the custody of the

Court.

11.    Indemnity. Each Trustee, whether initially named or appointed as successor

Trustee, acts as a Trustee only in that capacity and not personally. With respect to

any contract, obligation, or liability rnade or incurred by the Trustees, or any of

them hereunder in good faith, all persons shall look solely to the Trust and not the

Trustees personally. The Trustees shall not incur any liability, personal or

corporate, of any nature in connection with any act or omission, of the Trustees in

the administration of the Trust or otherwise pursuant to the Trust; except for any

liability arising from gross negligence or intentional tortious or criminal acts such

as fraud or theft. The Trustees initially named, or appointed as successor Trustees




Exhibit H012
by a Court, shall be indemnified and held harrnless by the Trust. This

indemnification and hold harmless provision shall cover all expenses reasonably

incurred by such Trustee in defense of the aforementioned acts or ornissions of the

Trustee, including, but not limited to, reasonable attorney fees and costs. Except

for the payment of all expenses reasonably incurred, this indemnification shall not

apply to any liability arising frorn a crirninal proceeding or acts where the Trustee

had reasonable cause to believe that the conduct was unlawful.

12.     Interpretation and Definitions. As used in the Trust, words in the singular

include the plural and words in the plural include the singular and rnasculine and

neuter genders shall be deerned to include the masculine, feminine, and neuter. The

description heading for each Section and Subsection of the Trust shall not affect

the interpretation or the legal efficacy of the Trust. It is agreed the neither the act of

entering into the Trust nor any contribution to the Trust nor any action taken under

the Trust shall be deemed to constitute an admission of any liability or fault on the

part of the Trustees, the Grantors, or the State, nor does it continue a commitment

or agreement, either expressed or implied, by any or all of thern to undertake any

further activities outside the scope of the Trust. The following capitalized terms

shall have these meanings:

       A.      "Insured Claimant" shall mean an individual with a personal injuly

claim against Robinson Insulation Company and/or Grogan Robinson Lumber




Exhibit H013
Cornpany which claim alleges an occurrence within period of insurance coverages

beginning Decernber 20, 1971, and ending May 28, 1986.

       B.      "Receiver" shall mean the Court-appointed Receiver for the dissolved

entities Robinson Insulation Cornpany and Grogan Robinson Lumber Company.

       C.      "Settlement Agreemear shall mean the attached Exhibit 1.

       D.      The terms "Robinson Entities," "Grogan Entities," "Claims,"

"Insurers" and "Policies" shall have the meanings defined in the Settlement

Agreement.

13.    Choice of Law. This Trust shall be administered, construed, and enforced

according to the laws of the State of Montana.



DATED this im        day of            ,2020




                                       Kent Saxby, Trustee




Exhibit H014